AO 133      (Rev. 12/09) Bill of Costs

                                              UNITED STATES DISTRICT COURT
                                                                                        for the

                                                                   Western District of North Carolina

   Shirley Teter                                                                            ~

                                        ~,                                                  )        Case No.: 1:17-cv-00?56-MIS-DI_H
  Project Veritas Action Fund, Project Veritas, and                                         )
  James E. O'Keefe, III                                                                     )

                                                                             BILL OF COSTS

Judgment having been entered in the above entitled action on                                     06/07/2019                 against:             Shirley Teter'
                                                                                                    Dare
the Clerk is requested to tax the following as costs:

Fees of the Clerk . ........ .... . . ... . .. . .. . ... .. . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       924.86
                                                                                                                                                                      22,085.42
Fees for printed or electronically recorded transcripts necessarily obtained for use in tl~e case . . . . . .

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Fees for witnesses (~remtZe on page rwo) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                             55?.99
Fees for exemplification and the costs of making copies of any materials where the copies arc
necessarily obtained for use in the case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Docket fees under 28 U.S.C. 1923 . . .. . .. . . . . . . ... ... . .... .... . . . . . . . . . . . . . . . . . . . . . . . . .                                              57.50

Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
Compensation ofcourt-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .

Other Costs (plense itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            ,.........                                    303.08

                                                                                                                                       '1'O"I'AL         9;          23,924.II5
SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                    Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incun•ed in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
                   Electronic service                                 ~         First class mail, postage prepaid
                   Other:
             s/ Attorney:            _/s/ Michael_.Montecaiyo
                         Name of Attorney.              Michael Montecalvo
For: Project Veritas
                  _ Action
     __                  _ __Fund, Project Veritas, and James E. O'Keefe, III                                                                    Date: 7 ~ 2.9' Z ~ l q
                                          Name of Clainrin~; Party

                                                                               Taxation of Costs
Costs are taxed in the amount of
                                                                                                                                                 and int;luded in the iudgnicnt.

    - - — ._      -_ _     -- _— _ ___                       __               By:
                          Clerk of Court                                                                   J)ept~ty Clerk                                         I)aJc~
AO 133 (Rev. 12/09) Bill of Costs

                                      UNITED STATES DISTRICT COURT
                                     Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                      ATTENDANCE           SUI3SIS'ITNCL'.        MII,tiAGf
                                                                                                                                        Total Cost
           NAME ,CITY AND STATE OF RESIDENCE                                    Total                Total                  Tutal      Lach Witness
                                                                      Da s      Cost       Da s      Cost      Miles        Cost


  See attached list of itemized costs.




                                                                                                                       T~o~rnr_,         $553.99


                                                                        NOTICE

   Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
   "Sec. 1924. Verification of bill of costs."
       "Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an ailidaviY, made by himself or by
   his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in tlic case and
   that the services for which fees have been charged were actually and necessarily performed."

   See also Section 1920 of Title 28, which reads in part as follows:
      "A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree."

   The Federal Rules of Civil Procedure contain the following provisions:
   RULE 54(d)(l)
   Costs Other than Attorneys' Fees.
       Unless a federal statute, these rules, or a court order provides otherwise, costs - -other than attorney's fees -should be allowed to the
   prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. "1'he clerk
   may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

   RULE 6
   (d) Additional Time After Certain Kinds of Service.

        When a party may or must act within a specified time after service and service is made under RuleS(b)(2)(C), (D), (I?), or (F), 3 days are
   added after the period would otherwise expire under Rule 6(a).
   RULE 58(e)
   Cost or Fee Awards:
        Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or
                                                                                                                         award fees. [3ut if a
   timely motion for attorney's fees is made under Rule 54(4)(2), the court may act before a notice of appeal has
                                                                                                                   hecn filed and become
   effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4)
                                                                                                             as a timely motion under Rule 59.
              Witness Fee (computation, cf. 28 U.S.C. 1821 for statutory fees)
                Name, City and State of                                             Tota)
                       Residence                Attendance          Mileage         Cost
                                                       Total              Total     Each
                                              Days     Cost     Miles     Cost    Witness
4/1/2019 Comerford, Joanne - de bene esse      1       $40          4.2     $2.32    42.32
10/8/2018 Bernard, Alan R. -deposition          1      $40            7    $3.89     43.89
8/21/2018 Boyd, Leslie -deposition              1      $40         17.4    $9.66      49.66
11/8/2018 Comerford, Jo -deposition             1      $40          3.9    $2.18      42.18
3/29/2019 Martinson ,Carol - de bene esse       1      $40          7.3    $4.06      44.06
4/16/2019 Boyd, Leslie -trial                   1      $40         16.7    $9.28      49.28
4/29/2019   Gouge, Austin -trial                1      $40         28.6   $15.89      55.89
4/29/2019   Leonard, Peter -trial               1      $40         59.2   $32.94      72.94
4/29/2019   Mercer, Marilyn -trial              1      $40         96.2   $53.36      93.36
4/29/2019   Webber, Hannah -trial               1      $40         36.8   $20.41      60.41
subtotal                                                                           $553.99
                                            ITEMIZED BILL OF COSTS


                                          Fees for service of subpoenas
8/10/2018    ~ Federal Express Corporation; 782242988130, 'service fee for subpoena compelling Boyd '             $25.13
             'Leslie Boyd, CANDLER, NC                      'to attend deposition by overnight mail

8/21/2018   '~ Federal Express Corporation; 782403415106,       (service fee for re-serving Boyd because of 'I    $25.08
               Leslie Boyd, CANDLER, NC                           her unavailability, done with agreement of
            ~                                                   ' co unse
     _- - _j_ _                                                                                             i
10/18/2018 Federal Express Corporation; 783323448971;           'service fee for subpoena to obtain               $16.59
              jCustodian of Records, Asheville Citizen          'documents from Asheville Citizen Times
             Times, ASHEVILLE, NC

10/31/2018 !Federal Express Corporation; 783534954300, service fee for subpoena to obtain                         $17.38
           II The New York Times Company, NEW YORK, documents from New York Times
           INY
11/7/2018    ,Federal Express Corporation; 783655593525; ', service fee for subpoena to obtain                    $30.39
             I' MoveOn.org Civic Action, David A. Levitt 'documents from MaveON Civic.
                Registered Age, BERKELEY, CA
__ _ _ _ _                 __
11/7/2018    I Federal Express Corporation; 783655603736; service fee for subpoena to obtain                      $30.39
               MoveOn.org Political Action, David A. Levitt '. documents from MoveON Political
             ,Registered Age, BERKELEY, CA

10/11/2018 ',Atlantic Process Services -Service of              'service fee for subpoena compelling             $260.00
           ~I Subpoenas to Alan "Randy" Bernard                 ,Bernard's attendance at deposition
           '~                                                   witness
 __ _ __
4/18/2019 (Welborn, Debbie -Process server fee fior             ', service fee for subpoena compelling            $50.00
           ;service of trial subpoena on Leslie Boyd            '~ Boyd's attendance at trial

11/8/2018    iHampshire County, Office of the Sheriff -          service fee for subpoena compelling              $34.90
              Service of process of subpoena on Jo              'Comerford to attend deposition
              Comerford

4/1/2019     (Hamp shire County,Office of the Sheriff -Fee service'fee for subpoena compelling                    $75.00
             (for service of process of subpoena           Comerford's attendance at de bene esse
                                                           deposition

5/5/2019     Welborn, Debbie -Process server fee for            'service fee for subpoena compelling             $170.00
             service of trial subpoenas to Peter Leonard,        attendance at trial for Leonard, Gouge and
             Austin Gouge and Marilyn Mercer                    Mercer
     --
3/29/2019    ,Day and Night Process Serving -Fee for            '. service fee for subpoena compelling            $50.00
              service of process of subpoena                       Martinson's attendance at de bene esse
                                                                ', deposition




                                                            1
4/28/2019 iWelborn, Debbie -Process server fee for    ', service fee for subpoena compelling                              $50.00
          'service of trial subpoena on Hannah Webber 'Webber's attendance at trial

7/30/2018     WESTERN ATTORNEY SERVI -Service of               'service fee for subpoena to MoveON for                    $90.00
             jForeign Subpoena in SF, CA                        deposition attendance

subtotal     ~                                                 ~,                                                 ~I    $924.86



      Fees for printed or electronically recorded transcripts necessarily obtained for use in the case
4/8/2019    jA6 Court Reporting &Video -Video              'reporter fee for hard copy deposition -     $787.01
           ', deposition and transcript of Carol Martinson 'Martinson                               I ,

12/19/2018 i'I CaseWorks, Inc. - TranscriP t of the                 re p orter fees for hard coPY clePosition -         $411.75
            ', Deposition of Ruth Smith                             Smith
           i
8/14/2018    ', Bridges Court Reporting, Inc. -Deposition of reporter fees far hard copy deposition -             '     $101.25
              jRayleon Ward; copy of transcript and exhibits Ward

8/16/2018 !Bridges Court Reporting, Inc. -Transcription (reporter fees for hard copy deposition -                       $165.75
           of deposition of Gregory Meade               Il Meade
          ,_
8/17/2018 (Bridges Court Reporting, Inc. -Copy of              '. reporter fees for hard copy deposition -              $192.00
          ,transcript for deposition of Joshua Kingry          ', Kingry
      __ _, _                _                                 i
8/22/2018 !, Bridges Court Reporting, Inc. -Transcription      ', reporter fees far hard copy deposition -        I     $131.55
          'of deposition of Emily Bidwell                         Bidwell

8/28/2018 ~CaseWorks, Inc. -Certified Copy of                    reporter fees for hard copy deposition -         ',    $276.35
           Transcript: Deposition of Maxine Campbell           ' MCampbell

8/30/2018 ;Atlantic Proessional Reporters -Transcript of ~' reporter fees for hard copy deposition -              I,    $512.44
           (deposition of Leslie Boyd                    ;' Boyd
               -_
10/17/2018 ', CaseWorks, Inc. -Deposition transcript of     reporter fees for hard copy deposition -                    $600.95
           '~ Richard Campbell                           I Rcampbell

11/2/2018 ,Atlantic Professional Reporters -Deposition 'reporter fees for hard copy depositions -                      $1,034.25
          Hof Alan Bernard and David Greenson,         'Bernard and Greenson
           including court reporter and original
           transcripts

11/15/2018 ~CaseWorks, Inc. -Deposition transcript of              reporter fees for hard copy deposition -             $920.50
           'Christian Lee Hartsock                              '~ Hartsock

11/20/2018 ', CaseWorks, Inc. -Deposition transcripts of       ':, reporter fees for hard copy depositions -           $'1,060.75
           ~ Russell Joseph Verney and Robert Joel                 Verney and Halderman
           I~ Halderman




                                                           2
11/27/2018 I Bridges Court Reporting, Inc. -Transcript of ;,reporter fees for hard copy deposition -       '    $253.20
           ~ the deposition of Michael Orozco             'Orozco

11/27/2018 Bridges Court Reporting, Inc. -Transcript of 'reporter fees for hard copy deposition -               $135.30
            ', the deposition of Sue Hueibig Valdez          Huelbig
      --   ; _
11/28/2018 'i CaseWorks, Inc. -Transcript of the deposition',reporter fees for hard copy deposition -           $915.90
            ~ of James O'Keefe                              'O'Keefe

11/30/2018 ;National Court Reporters, Inc. -Deposition ofireporter fees for hard copy deposition -             $2,087.61
           !Joanne Comerford (reduced for shipping fee, Comerford 1
             admin fee and etrans fee)
__ _ _     ,_ __
12/13/2018 ~ Bridges Court Reporting, Inc. -Transcript of 'reporter fees for hard copy deposition -             $369.60
           ', the deposition of Kenneth Moore                 'Moore
    __   _ ~
12/13/2018 Bridges Court Reporting, Inc. -Transcript of       reporter fees for hard copy deposition -          $605.85
              the deposition of Shirley Teter                 '. Teter
             I



4/5/2019    {Benchmark Reporting Agency -Video of             'reporter fees for de bene esse video             $732.50
            ~ Deposition of Scott Foval                       'needed for trial - Fovai

4/8/2019     j Naegeli Deposition and Trial -Video            reporter fees for de bone esse video             $1,443.35
               deposition of Carol Martinson held on April ', needed for trial -Martinson
               8, 2019
    __ __
4/9/2019    j Benchmark Reporting Agency -Certified           'reporter fees for hard copy deposition -        $1,824.11
            ,Transcript of Deposition of Scott Foval          I Foval                                      I

4/26/2019 CNational Court Reporters, Inc. -Deposition          reporter fees for hard copy and video       ' $3,891.80
             transcript of Joanne Comerford taken on          'deposition -Comerford 2
             4/19/19 (reduced for handling fee, admin
          ', fee and etrans fee)
--- ----  i
5/11/2019 'Scott Duncan Video Video deposition of             'reporter fees for video deposition needed        $130.00
            Gregory Meade                                     ,for trial cross exam -Meade

5/7/2019     synchronizing transcript for Maxine              reporter fees for synchronizing video            $2,167.50
            ;Campbell, Richard Campbell, Christian            depositions for trial witnesses
            IHartsock, Russell Verney and James O'Keefe
             ,_
5/23/2019    'Tracy Dunlap                                     54.1(f)(4) transcript of portion of trial        $375.10
                                                              iRule 50 argument
    ---__ _ ;
5/22/2019 jTracy Rae Dunlap -Trial Transcript of Judge's ~54.1(f)(4) transcript of portion of trial             $145.00
              Ruling on Rule 50 motion on May 22, 2019 Rule 50 ruling
       ___
5/3/2019 ;Tracy Rae Dunlap -Transcript of Pretrial       ~54.1(f)(4) transcript of pretrial                     $160.65
              Hearing held on May 3, 2019                ',




                                                          3
3/21/2019 !Tracy Rae Dunlap -Transcript of Hearing on                     54.1(f)(4) transcript of summary judgment             $653.40
          'March 19, 2019 -Defendants' Motion for
          i~ Summary Judgment and Motion to Strike

subtotal     I                                                                                                    $22,085.42
             i--
     ----    I__ _        _   ___

                     __
                                      Docket fees under 28 U.S.C. 1923(a)
      - -_
             'Final hearing                              ~                                                                  ~    $20.00
              jDeposition of Gregory Meade presented by
                Plaintiff at Summary Judgment                                                                         I           $2.50
             1~Deposition of Michael Orozco presented by I
              I Plaintiff at Summary Judgment            I                                                                        $2.50
              Deposition 1 of Senator Joanne Comerford            ~
              presented by Defendants at Summary
              Judgment                                            ',                                                       ~'     $2.50
              Deposition of Leslie Boyd presented by
              Defendants at Summary Judgment                                                                                      $2.5U
               Deposition of Joe Halderman presented by
             ~ Plaintiff at Summary Judgment                                                                                      $2.5U
             l _- P -.-         _    _    yp          y
               De osition of Russell Verne resented b
               Plaintiff at Summary Judgment                      ~                                                               $2.50
      --                           ___ __
             ~Deposition of Ruth Smith presented by
               Plaintiff at Summary Judgment                                                                                      $2.50
                                                                                                                       '
             j Deposition 2 of Senator Joanne Comerford          ',                                                     ',
             (designated by Plaintiff at pre-trial               I                                                                $2.50
             ', Deposition of Maxine Campbell designated          ~,
                by Defendants at pre-trial                        'i                                                              $2.50
                Deposition of Richard Campbell designated

_-    — _    ;_~by Defendants at pre-trial                            j                                                    '      $2.50
               Deposition of Scott Foval presented in
               Plaintiff's trial brief                                                                                            $2.50
                         __
               Deposition of Carol Martinson presented in
             j Plaintiff's trial brief                                                                                            $2.50
            ;Deposition of Christian Harstock presented           ',                                                       ',
               by Plaintiff at trial                                                                                              $2.50
               __ _        _      _ _ -
               Deposition of James O'Keefe presented by
               Plaintiff at trial                                                                                                 $2.50
  - _ __--_~             _       -- _     - _                    j                                                    ,
               Deposition of Shirley Teter presented by
            ,' Defendants at trial                               ~'                                                   ~'          $2.50
subtotal _,_~                  _                                                                                                $57.50




                                                            ~~
                   Other costs -fees incident to deposition necessarily incurred for use at trial
            ~ The Hotel Northampton -Room rental fee       ';
            ', for InnSiders Boardroom for deposition of    jRental costs for room needed to take de
4/5/2019  ~I Joanne Comerford                              'bene esse deposition                            $200.00
          ,The Hotel Northampton -Rental fee for           '. Rental costs for speaker phone needed for'
           li speaker phone for deposition of Joanne          deposition pursuant to Plf's counsel      ',
4/19/2019 (Comerford                                       '. request                                   ' $103.08
___ — -         - __
subtotal   ~                                                                                               $303.08
                                              Net
                               Shipment      Charge    Proof of                                                                                  Recipient
               Shipment        Tracking      Amount    Delivery                          Recipient          Recipient    Recipient   Recipient    Postal
Shipment Date Delivery Date     Number        USD      Recipient   Recipient Name      Company Name         Address        City       State       Code


 08/10/2018     08/14/2018    782242988130    25.13   L.BOYD       Leslie Boyd                            18 MELTON RD CANDLER          NC        28715


 08121!2018     08/22/2018    782403415106    25.08   L.BOYD       Leslie Boyd                            18 MELTON RD CANDLER          NC        28715

                                                                   Asheville Citizen   Custodian of       14 OHENRY
 10/18/2018     10/19/2018    783323448971    76.59   E.THOMAS     Times               Records            AVE           ASHEVILLE       NC        28801

                                                                   The New York
 10/31/2018     11/01/2018    783534954300    17.38   R.LESLIE     Times Company                          620 8TH AVE   NEW YORK        NY        10018

                                                                   David A. Levitt     MoveOn.org Civic 1442 WALNUT
 11!07/2018     11/09/2018    783655593525    30.39   C.BARLEX     Registered Age      Action           STE 358         BERKELEY        CA        94709

                                                                   David A. Levitt     MoveOn.org         7442 WALNIT ST
 11/07/2018     11/09/2018    783655603736    30.39   C.BARLEX     Registered Age      Political Action   STE 358        BERKELEY       CA        94709
                                                                                 ~ ~ F~           ~ ~,   f ~   ~~t
     '~~rQf»b ~ ~w "~v~ '.'?~;




                                                                       Invoice #: 2018-:1398
                                                                    Invoice Date: Jul 29, 2019
Atlantic Legal Services d/b/a                                          Due date: Jul 29, 2019
Fast Serves
Tonya Maggio                                                                          Amount due:
                                                                                           $0.00
Tax ID: XX-XXXXXXX

Phone: 1 9102339973
www.FastServes.com




      •


Stephanie. Harred@wbd-us.com


 Description                                                      Quan#ity                Price           Amount

 Serve on Allen Bernard                                                   1         $260.00                $260.00

                                                                                   Subtotal                $260.00

                                                                                          Total            $260.00



Notes
With regrets, Due to so many unpaid invoices- we no longer send out affidavits until payment is received
(With the exception of fellow NAPPS members, which prepayment is required.) Please Mail Checks To
Fast Serves
PO Box 12272
Wilmington, NC 28405
           ~d't~11~~iL.~ IBC)t~D DICKlN~~N ~~J~) LLP
                            One West Fourfih Stre~:t                                                                       NA• 9~~~~
                           Winston-Salem, NG'L1101
                                                                                                                                                    G~-112/531
                                                                                   Cate: 10/11/201£3
                                                                                                                               $260.001

            Two hundred sixty-------------..------------------_.___------•-----------------------------___-------------DOLLARS 00 G'r_N~TS

PLAY
TO l Hl

OF
   DFR
            ,~r~A~Tic :~~,ocEss s~rvic~s                                                                                              J

                DEiAA7LANTIC LECaAI_ SEf~VICES
                ~'.U. BOX 12272_
                                                                                                  Two Signatures Reyuirad for Amounts in Exce.>s of $1,000.00
                Wli_IVIINGI~ON, NC 28~G05
Branch Banking and 'trust Company
                                                                                                                   V010 AFTER 180 DAYS




                i~"000009 ? 5 2 ~i~° as0 5 ~ ~0 L L 2 ~d: 000 5 ~ ~ 29 L6964~i°




          Inv~irc~ late Invoice #                      PaymentAmt         Invoice Narrative
          1Q/~11/201~ !~T!'C~t0/2018-101'1                 $260.00        Seevire of Subpoenas to Alan "Randy" Bernard
Debbie Welborn
212 Summerglen Dr
Asheville, NC 28806


BILL TO                                                       INVOICE #                       2019-032
WOMBLE BOND DICKINSON                                         INVOICE DATE                  04/18/2019
One West Fourth Street
Winston Salem. NC 27101



 -1~~ ' ~                                                                                   l~~oU~~

 Service of Subopena on LESLIE BOYD                                                            50.00
 Served on 4/17/19 at 12:05pm at home address located at
 18 Melton Road in Candler, NC 28715

                                                                 TOTAL                          ~ (~'




                                                     TERMS &CONDITIONS

                                                     Thank you for your Business. We look forward to
                                                     working with you in the future.
                                         THE COMMONWEALTH OF MASSACHUSETTS                                                              ~                                 (~
                                                OFFICE OF THE SHERIFF

   PATRICK J. CAHILLANE                        CIVIL PROCESS DIVISION                                                                         Telophone
         SFlERIFF                                                                                                                            413-585-0678
                                                         CHIEF DEPUTY MAURICE EGAN
                                                                                                                                          (Fax) 413-585-0152
                                            492 Pleasant Street • P,O. Box 684 •Northampton, MA 01061-0684




           WOMBLE, CARLYLE, SANDRIDGE &RICE
           I WEST FOURTH STREET
           WINSTON-SALEM NC 27101


                                                                                      nmount Due: $ 0.00
                                                                                      Invoice #:    14004582
                                                                                                                            II~~I~I II~IIIIII~IIIII~III~II~I~IIIIIIII~II~III~~
                                                                                      Cnvoice Date: 1 ]/14/2018
         Phone:336-721-3600              Your File #~:

Payment Due Upon Receipt                          w,-;c: wr~z`tv~ss suBpoFrra
Please send a copy of this invoice with your remittance
SHII2LEY TETER                                                                             lrivoice #:           18004582
~S,                                                                                        Invoice Date:         11/14/2018
PROJECT VERITAS ACTION FUND, PRO.T~CT V~RI'IAS, AND .TAMES T-;.
O'KEEFE, IIT

Serve:     JO COMBRFORD                                             Served by Deputy Sheriff: RAY GOULET
           186 F~D~~RAL STRFE`l~                                    Service Date/Time:            11/13/20 i 8    1:35 pm
           NORTHAMPTON MA 01060                                     Method of Service:            IN HAND




          Fees                                                                                            Amount
          Attest                                                                                             5.00
          Basic Service                                                                                     20.00
          Conveyance                                                                                         1.50
          Copy Subpoena                                                                                      2.00
          Travel Fees                                                                                        6.40
          Total Fees                                                                                        34.90

          Payment Date                Receiat #                     Check #                              Amount
          11/13/2018                  65330                         97593                                  34.90
          Total Payments                                                                                   34.90
                                                                                                    Amount Due:                           0.00




  ;c;~i[G;,;.ie. !nc_  !i•1H. !;~un(~~shi!'a_ir~vace_.. ~: ~ ~ ,.
                                                                                                                                                                   Page 1 of 1
                 Amherst • Belchertown •Chesterfield • Cummington •
                                                                    Eastf~ampton •Goshen •Granby • Hadfey •Hatfield
                       Northampton •Pelham •Plainfield •South Hadley •Southampton                                   •Huntington •Middlefield
                                                                                    •Ware •Westhampton •Williamsburg •Worthington
           v~o ~~~ ~o~~ ~~~~~~~~~ bus) ~~.~
                             One West Fourth Street                                                                         ~~• ~'~~~~
                            Winston-Safem, P!C 27101                                                                                                 XX-XXXXXXX
                                                                                    L7ate: 11/8/2018
                                                                                                                                $3~.~~f)

            7hiriy-four-..___________________-----------.------------------_____-------------____________~_________--DOLLARS 9b G~:1v~~S

PAY
TO THE
ORDER                                                                                        Fa
of              ~pq~pSHIR~ C~Ui~TY, Cif-~ICF OF 7HE SHERIFF                                          1 ~Y~ ` ,v ,~ y,it   ;'
                                                                                             4 .`~ ~s~~y
                                                                                          ,,✓":


                                                                                                    Two Signatures Required for Amounts in Fxross of $1,000.00


Branch Banking and Trust Company                                                            _____
                                                                                                                     VOID AFTER 180 DAYS

            _          _.
                  ~i~°00000 ~ 7 5 ~ 3~~~ a~(7 5 ~ b0 L ~ ~ b~~ 000 5 ~ ~ 29 ~6964~~~°




          Invoice Uafie invoice f~          PaymentAmt                     Invoice P~arrative
          1118/2018 Mf~~1tiPSHER120~8-'(108      $34.90                    Service of process of subpoena on Jo Carri~rfoa~d
                                                                     ..                                 -                                                                                 ~


           ~/V'~II~~LE BOND DICKIP                       ~N (9J~~ L~I~
                               One West fourth S~~eet                                                                                           ~~~ ~~~~~~~~•~~
                              Winston-Salern, NC 271O1
                                                                                                                                                                          hs- ~ i zr~s~
                                                                                               Date: 4/1/2019


            Seventy-five---------------------------------_---_____-----_____--,--..._______..~...----------___....__..___.__..~r,)L.L~F~S 0~ C;E:::V'E: '~ `:~

~'~Y
TO THE
~R~E~       NAMf'SHIRE COUNTY, C)FFICE OF THE SHERIFF                                                                rf ;i   /   ~          a
                                                                                                                        1 t ',
                                                                                                                  ,,~~,9~              ~~
                                                                                                            ~•~       ,.
                                                                                                                             ~-eci , . __..__~-----_..___......__..__
                                                                                                                                                                    ......_..--~----
                                                                                                                   Two Signatures Reryuired for Amounts in L;u;ers rri $ I,OOQ00


B~~anch Banking and Trust Company                                                                           ~—               -------_`._~__ _ _-_. .. ___ --
                                                                                                                                      voio ~r~n.=.r. ~ ~sn onv


                ~~°00000 9~0 9 5~~' od0 5 ~ ~U L ~ ~ ~nm OOU 5 ~ 1 ~'~ 16 ~d 6 4~~i~




          Invoice Date Invoice #          Payment Amt                                Invoice Narrative
          4/1/2019     HAMPSHER/2019-0401      $75.00                                Fep for service of process of subpoen~~
Debbie Welborn
212 Summerglen Dr
Asheville, NC 28806


BILL TO                                                         INVONCE #                       2019-038
WOMBLE BOND DICKINSON                                           INVOICE DATE                  05/05/2019
One West Fourth Street
Winston Salem. NC 27101



 DESCRIPTION                                                                                   AMOUNT
 Service of Subpoenas on the following:                                                          170.00
 1,,, Peter Leonard at 268 Biltmore Ave Asheville, NC 28801
  $50.00 4/30/19
 2...Austin Gouge at 194 George Dr Nebo, NC 28761
  $70.00 5/1/19
 3...Marilyn Mercer at 9A National Ave Fletcher, NC 28732
  $ 50.00 5/1/19

                                                                   TOTAL




                                                       T~~f~~ ~ ~~~N~IIT~(lN

                                                       Thank you for your business. Its my pleasure
                                                       doing business with you folks
                                                       GOD BLESS
                                                       Deb
                             !N THE UN~7~D STATES DtSTRECT CC3UR~i"
                             WESTERN dISTRICT QF NORTH CARCJLlhiA
                             flC3CKET Nk}MB~R 1:'t~-GV-ff0~~6-~tf~-t~LH


SHIRLEY PETER,


        vs.

PR+D.3~CT t~~RETAS AGTifl~1 FUk`~iD; P`RC3JEGT ~'~RITA~, and .lAN1ES C?"k~EEFE, il(~,
                    Defendants,


                                          RETURN OF SERVICE

4, Ger~rge G1iem of Day &Fight Process Serving l.!_P heret~y certify, that i am c~ve~~ the age of 2~
years told; that (am not ~ party #o the Saws fit; that I received the within Subpaer►a to T~s#ify at a
Dep~s~tia~n in a Civil Action end served the saat~e at 612 East 99`x' street, Apt. 1, Cheyenne,
Wyc~rn~ng on Agri! 2, 20'!9 at 2:93 p.m. by d~3ivering a t~~e, fi~~S{ and correct copy of the same,
together wi#h a!1 endr~rsements to: Carol Martinson.

1. ~C _         Personally and ire person
2. ~_           At usual place of ataod~
3.              Ai usual place of ~r~~~lo~rrnent
4.              A perso~i aver the age of fflur~een, s-esiding at tt~e us~~~l place of at~ade of Cartel
                Martir~sor~.
5.              An alternate lesc~fi4n which is neither the resicien~e ar dace of er€7p~oyn~ent of Caro!
                Martinson.

# declare under the penalty c~F p~rj~~ry that this information is tr+ae.


                                                           George Glierr~
                                                                         ~~'~'~_
                                                           Day &Might Process Servri~~g
                                                           PCB fox 2~a~15
                                                           Cheyenne, Wyoming 82003
                                                           (3{~7) G34-7185

S~ibscribed and swain tee before me this •-           day,~f`     ~a1~-~0~9 by Ge4~~g~ ~liern.
                                                          <.~.
                                                             Y_~r _- Y


                                                     ~-~                 `~


                                                           ~j`{}~c~T`f PU~J~IC
My Comr~issior~ Ex~Ergs,       ~

Cost of Service:         $50.b[l                                      ~7~fiAfllEY CNAPMAN . ryprgqy
                                                                                                    pGBLiC
CRiertt's Name:          Wobble Band & ijicltinson                ~'' GQUhITY (yp
                                                                  ~                       J    S7A7E pf
Hearing Date:            Aril 8, ~t199                                 LARAMtE
                                                                                               wro~iN~
Nearing Time:            9:t}t~ ~.m.                                 MV COM411SStON
                                                                                    EXPIpE3 i~1AY 26, pQgf
                            ... ~~n                                              ..... ..              ..'. .. ,.v:
 i~':..rY.'i\,er.~.v .-.
                     }a.Lti1~v...e.31.`r3N'~ioa ,#_„t?t. ~ 'v1 ~ .i: ~ - ... r         ..   ~ ...; .                  . ..   !     '1'   . .        .. .   ..                   ..                 1, h'   . . ...i      .. ....   t ~




                    '~9IOYr0~C.~ ~Ol~9D DI~P~~Ai9~Oltl ~~~7~ ~L~
                                                      one west Fou~tn street                                                                                                         fVO. ~~~i~~~h
                                                   Winston-Salem, tVC 27101
                                                                                                                                                                                                                      Gf:,-1121531
                                                                                                                                         Date: 3/2912019
                                                                                                                                                                                        X50.00

                      Fifty--------------------------------------------------------------------------------------------------DOLLARS 00 C~.NI":,

'~
 1
J THE                                                                                                                                                           f i ~'                         r
,.RDER                CAYAfVD NfGHT PROCESS SERVING                                                                                               ~'~ ~ ~ , ! %~ ,~        ,;      ~'~
                                                                                                                                                 9 '       ~' ,,                 ~
                                                                                                                                               ,~ ! _•,~    ~~       '~~ J    ,~
                                                                                                                                                               .._~., ~ ~ ,
                                                                                                                                                            Two Signatures Required fur Amounts in Excess of ~1,OOq.00



ranch Banking and Trust Company
                                                                                                                                                                             VOID AFTER 180 DnYS




                              E~"~OOU09~30'90~~° ~:0 5 ~ LO ~ L 2 1~fl OOU 5 ~ ~ 29 ~696~~~a




                  Invoice Date Invoice #       Payment Amt                                                                       Invoice Narrative
                  3/29/Z019 DAYNIGHT/2019-0329      X50.00                                                                       Fee for service of process of subpa~na
             ,,'


Debbie Welborn
212 Summerglen Dr
Asheville, NC 28806


SILL TO                                                      ~~~d~~~                         2019-036
WOMBLE BOND DICKINSON                                         INVOICE DATE                 04/28/2019
One West Fourth Street
Winston Salem. NC 27101



 ~~scRip3so~                                                                               ~Mau~T
 Hannah Webber                                                                                 50.00
 633 Padgettown Rd
 Black Mountain, NC 28711
 Service of Subpoena Served on 4J27/19 at 10:50am

                                                                 TOTAL                      S50.00




                                                    TERMS & ~ NDITl~

                                                    Thank you for your Business. We look forward to
                                                    working with you in the future.
WESTERN                                                                      IHVdCE NUMBER CUSTORiER NUMIBER
                                                                               76336            99934
                                                                                                               ~ ptVOiCE DATE
                                                                                                                   8/Oi/18
                                                                                                                                       — INVdC6 AMOUNT'
                                                                                                                                                            00
  A'CTC}RNEY SERVICES
                                                                BILLING QUESTIONS PLEASE             CALL (415) 487-4140




                                                       WESTERN ATTORNEY SERVICES
                                                       75 Columbia Square
                                                       San Francisco, CA 941D3-4015                               CUSTONERNUMBER          INVOICE NUMBER
                                                                                                                   99934                             76336
                                                                                                                    INVOICE DATE                PAt1E        --
                                                                                                                     8/O1/18                            1
             COD CUSTOMERS
             75 COLUMBIA SQUARE
             SAN FRANCISCO CA 94103-4099
                                                                 INVOICE                                                   FOR CUSTOMER SERVICES:
                                                                                                                           415-087-4700
                                                                                                                           FOR BILLING QUESTIONS:
                                                                                                                           Acwunting 415-487-4277
                                                                                                                           Federal Tax I.D. #XX-XXXXXXX
                                                                                                                           E-Mall ar~westemmessenger.wm


DATE      °ONT~OL    °RD~DBY       S°'~'                                DESCRIPTION                                                                               CWARGES


7/30/18   312958    STEPHANIE HA    ESF From:WOMBLE BOND DICKINSON              ONE WEST FOORTH STREET                WINS7'ON-SALEM                                90.00
                      11:08               To:MOVEON.ORG CIVIC/POLITICAL (2      235 MONTGOMERY S;REE1'                SAN FRF~NCISCO
                                    990                                                       Ref:COD CREllIT CARU
                                                                                      SERVICE OP PROCESS              Pages:       1
                                                                                                                                Credit: Card Payment              eceived


                                                          Total Invoice Amount:              90.00
                                                     Less Credit Card Payments:              90.00-
                                                             Total Payment Due:                .00




                                                                                                                                                Total                ,00
                                                                                                                       in~voiC~
                                                                                                              Envoice No.               Invoice Date               lob No.

                                                  `. .'~~1:3-?':J ti_{)x'17                                     171859                   4/19/2019                  119356

                                                      44~: ;~4re.~1.r_~brn                                     ]ob Date                                Case No.

 ~C~~~~'t: ~t~~3~t'$.1~~;~ ~'~~`ie~t'fi~   t~: I~iIIx~~~~;ir;7kr~t7,~~ty:ti                                                         1:17-CV-00256-MR-GLti
                                                                                                                4/dJ2019

                                                                                                                                        Case Name

                                                                                                       TITER VS. PROJECT VERITAS ACTION FUND

        Michael Montecalvo, Esq,
                                                                                                                                     Payment Terms
        WOMBLE BOND DICKINSON
        One West Fourth Street                                                                         Net 30
        Winston Salem, NC 27101




 Video Depo Original & 1 Certified Electronic Transcript Copy & Keyword
        CAROL MARTINSON                                                                                                80.00 Pages                                           376.00

                4-Day Expedite Charge                                                                                                                                        169.60

                Ol -Appearance Fee Haif Day                                                                                                                                  150.00

                Litigation Support Package                                                                                                                                     55.00

                Exhibit Scanned Copy                                                                                       2.00 Pages                                           0.80

                FedEx                                                                                                                                                          35,6:1

                                                                                                                      TOTAL DUE »p                                       $787.01

 * Please include the INVOICE number on all payments*

 ** Please note forwarding invoices/bills to a firm's client does not release the law firm of financial responsibility.**
                                                                                                                      (-) PaymentsJCredits:                                     0.00
                                                                                                                      (+) Finance Charges/Debits:                              0.00

                                                                                                                      (_) New Balance:                                       787.01 '




Tax ID: XX-XXXXXXX                                                                                                                                      Phone:336-721-3600       Fax:

                                                                 Please detnch bottom portiari a~zd return with pai~meni


                                                                                                     Job No.               119356               BU ID             : ABCR&V
 Michael Montecalvo, Esq.                                                                            Case No.          ~ 1:17-CV-00256-MR-DI_H
 WOMBLE BOND DICKINSON                                                                               Case Name             TEfER VS. PRO]ECT VERITAS ACTION FUND
 One West Fourth Street
 Winston Salem, NC 27101
                                                                                                     Invoice No.           171859              Invoice Date       :4/19/2019
                                                                                                     Total Due             $787.01



                                                                                                        PAYFIENT WITH GRED~T CARS                        "~l -- ~ ~'               ~~
                                                                                                       Cardholder's Name:
                                                                                                       Card Number:                       ~ ~~~
                                                                                                       Exp. Date:              ~ ~ Phone#:                          ~              ^
Remit To:    AB Court Reporting &Video
             216 16th Street, Suite 600                                                                Billing Address:          TT ~~~~^~                        ~!~
             Denver, CO 80202                                                                          Zip:                    Card Security Code:
                                                                                                       Amount to Charge:            ~~~
                                                                                                       Cardholder's Signature;
                                                                                                       Email:
                                                                                                       Invoice Na.                   knvoice gaYe                    Joly Na.

                                                                                                            88439                 --- 17/]7/2018 ---            —   _. 37591-    -- -
                        i                                                                                )ob Date                                       base Rio.

                                                                                                        11/30/2018               1:~J-N-1Z9; 1:1.7 CV-7.56

                                                                                                                                      Case Pdame

                                                                                                  Richard L Campbell v. Shirley Teter and Sinclair
                                                                                                  Communications, LLC
       Mr, James A. Dean
                                                                                                                                    IPayrevenY. Germs
       Womble Bond Dickinson
       One West Fourth Street                                                                     1.5°/n Monthly Finance Fees Ater 30 Days
       Winston Salem NC 27101




 1 CERTIFIED COPY OF TRANSCRIPT OF:
       Ruth C. Smith                                                                                                                                                            411.75

              Exhibit                                                                                             111.00 Payes

                                                                                                                    ~orn~ sue »>                                            ~axi.as

 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!




Tax ID: XX-XXXXXXX

                                                        Please dcdach botlrnn pa'liorr un~l re4ur~t tivilly pn,~nne~i!


                                                                                                 ]oh No.                 37591                  BU ID               :Cap-Rrp
 Mr. James A. Dean                                                                               Case No.                1:17-CV-129; .1.::17-CV-2'S6
 Womble Bond Dickinson
                                                                                                 Case Name               Richard I_. Campbell v. Shirley Teter and Sinclair
 One West Fourth Street
                                                                                                                         Communications, LLC
 Winston Salem NC 27101
                                                                                                 Invoice No.             88439                 Invoice Date         : 17.7]772018
                                                                                                 Total Due               $4fl1.7S



                                                                                                   PAYMENT WITFI C~                            ~~          ~'~~'~               ~6 4p
                                                                                                   Cardholder's Name:
                                                                                                                     .A..~~..__..________.._.~._....~_M.___.___.
                                                                                                   Card Number:
                                                                                                                      _~.______._             ---.___._______~...__.
Remit To:   PAYMENT PROCESSING CENTER                                                              Fxp. Date:                     Phone#t:
            CaseWorks                                                                              Billing Address:            —`_~MT~.--~-•~                  ~~T~_' ~
            P.O. Box 2598                                                                                                                   .___.~.~.`—._M_~..._......__
                                                                                                   Zip:           .T_..-Card Security Code:
            Durham NC 27715                                                                                                                 ~___..______,~..,,_ __.~T,
                                                                                                   Amount to Charge:     ~ ~~~ Y ~
                                                                                                                                                        ~~~~!_____.__._.
                                                                                                   Cardholder's Signature:          ~A~~ ~
                                                                                                  Email:
                                                                                     Bridges Court Reporting
!~     ___ ~ ._..... COC71~T
     , B1~TDGE~                REPORTING
                         ___ --_ .__ _ _____._ ..._____..                                     P.O. Box 2156
          Serving Legal Protessiona~ls
                                                                                    Rutherfordton,NC28139
                                                                                      Phone: (828) 429-7839
                                                                          Laura@LBridgesCourtReporting.com


                                                        INVOICE
WOMBLE BOND DICKINSON                                                          Invoice Number:      103830
ATTN: James A Dean                                                                 Invoice Date: 08/17/2018
One West Fourth Street
Winston-Salem, NC 27101

In Re:   Campbell v Teter, et al
         Witness(s): Rayleon Ward
         Attendance Date: 07/27/2018, 2:00 p.m.
         Reporter: Laura Riley Bridges

     Qty Description                                                                                    Ext
      51 Transcript Pages -Copy                                                                       99.45
       6 Exhibit Pages -Copy                                                                           1.80

                                                                                  Invoice Total:     101.25




                         Make all checks payable to BRIDGES COURT REPORTING, INC.
                            If you have any questions concerning this invoice, contact:
                                       Laura Riley Bridges - (828) 429-7839



                                                     Tax ID: XX-XXXXXXX
                                                                                           Bridges Court Reporting
b~ ~ `        __._____ _ __..-- C,OC.J~ir
              BRID{~E~              ~_._ REPORTING
                                          ___ __..._.. ._.. ...                                     P.O. Box 2156
         ~    st,~~i~g L~ g :+i rgr~~t~.ss,o~~-~1s
                                                                                          Rutherfordton,NC28139
                                                                                            Phone: (828) 429-7839
                                                                                Laura@LBridgesCourtReporting.com


                                                              INVOICE
WOMBLE BOND DICKINSON                                                                Invoice Number:      103860
ATTN: James A Dean                                                                       Invoice Date: 09/20/2018
One West Fourth Street
Winston-Salem, NC 27101

In Re:       Campbell v Teter, et al
             Witness(s): Gregory Meade
             Attendance Date: 08/16/2018, 10:00 a.m.
             Reporter: Laura Riley Bridges

     Qty Description                                                                                          Ext
      83 Transcript Pages -Copy                                                                            161.85
      13 Exhibit Pages -Copy                                                                                 3.90

                                                                                        Invoice Total:     165.75




                              Make all checks payable to BRIDGES COURT REPORTING, INC.
                                 If you have any questions concerning this invoice, contact:
                                            Laura Riley Bridges - (828) 429-7839



                                                           Tax ID: XX-XXXXXXX
                                                                                     Bridges Court Reporting
              B~iIDGE~ C,O'CJ~i'~' REl'()~Z`Y'IIVG
                                            _
Il            ---------- --._. __   ___                                                       P.O. Box 2156
         ~    Serving Legal 17 rofessionals
                                                                                    Rutherfordton,NC28139
                                                                                      Phone: (828) 429-7839
                                                                          Laura@LBridgesCourtReporting.com


                                                     INVOICE
WOMBLE BOND DICKINSON                                                          Invoice Number:      103827
ATTN: James A Dean                                                                 Invoice Date: 08/17/2018
One West Fourth Street
Winston-Salem, NC 27101

In Re:       Campbell v Teter, et al
             Witness(s): Joshua Kingry
             Attendance Date: 07/27/2018, 9:19 a.m.
             Reporter: Laura Riley Bridges

     Qty Description                                                                                    Ext
      90 Transcript Pages -Copy                                                                      175.50
      55 Exhibit Pages -Copy                                                                          16.50

                                                                                   Invoice Total:    192.00




                          Make all checks payable to BRIDGES COURT REPORTING, INC.
                             If you have any questions concerning this invoice, contact:
                                        Laura Riley Bridges - (828) 429-7839



                                                Tax ID: XX-XXXXXXX
                                                                                                           k3ridges Court Repor1n
                         BRIDGES Ct)C.J~i'lC REPOR'YING
                         Serving Ltg:~l l~rofessia~n:tis
'N~~~~~~~~ _,.. ' ~dl                                                                                      Rutherfordton,NC28139
                                                                                                            Phone: (F32~3) 429-7£33 3
                                                                                              Laura(a~LEiridgesC:c~urtftGpcartinG.carn



                                                                     ~NVQI~~
WnMBI_.E [30N~ DICKINSON                                                                            Invoice Number:      10363
~1"TN: Michael Mont~calvo                                                                               Invoice Date: 09/20/7.018
nne W~;st ~'oiarf.h Street
Winston-Salem, NC 27101

In ~2e:                 C;ampbell v Teter, et al
                        Witness(s): Emily Bidwell
                        Atkendance Date: 08/22/?_018, 1 :00 ~.m.
                        f~tep~rk~r: Marianne ~;. Aguirre - \/ideo: I..a~r~ Harris

             City C)~scriptic~r~i                                                                                                 I~xt
              67 'franseript Pages -~ Copy                                                                                    130.G6
                3 ~:xhibifi f~ag~s -~ Copy                                                                                      U.9Q

                                                                                                       Invoice Total:         131.55




                                        IVlcilce; all checks payable to k~f~I~~G~S C;(~UR'T" RE PORTING, INC.
                                               If you have any questions concerning this invoice, cc~ntart:
                                                           Lauri Riley Bridges - (828) 429-7839



                                                                  Tax Ita: XX-XXXXXXX
                                                                                                               INVOICE
                                                                                                   Invoice No.               Invoice Date                 ]ob No.

                                                                                                      86168                    9/11/2018                   36052

                                                                                                     Job Date                               Case No.

                                                                                                     8/28/2018           1:17-CV-129; 1:17-CV-256

                                                                                                                              Case Name

                                                                                             Richard L. Campbell v. Shirley Teter and Sinclair
                                                                                             Communications, LLC
        Jamie Dean
        Womble Bond Dickinson                                                                                              Payment Terms
        One West Fourth Street
                                                                                             1.5% Monthly Finance Fees After 30 Days
        Winston Salem NC 27101




 1 CERTIFIED COPY OF TRANSCRIPT OF:
        Maxine Campbell                                                                                                                                             276.35
              Exhibit                                                                                          4.00 Pages

                                                                                                           TOTAL DUE »>                                         $276.35


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!




Tax ID:XX-XXXXXXX

                                                        Please detach bottom portion and return wrth payment.


                                                                                           lob No.               36052                BU ID            :Cap-Rep
 Jamie Dean                                                                                Case No.              1:17-CV-129; 1:17-CV-256
 Womble Bond Dickinson
                                                                                           Case Name            Richard L. Campbell v. Shirley Teter and Sinclair
 One West Fourth Street
                                                                                                                Communications, LLC
 Winston Salem NC 27101
                                                                                           Invoice No.           86168               Invoice Date      :9/11/Z018
                                                                                           Total Due             $276.35



                                                                                             PAYMENT WITH CREDIT CARD                          ~r ~                 '~~
                                                                                            Cardholder's Name:
                                                                                            Card Number:

Remit To:                                                                                   Exp. Date:                         Phone#:
            PAYMENT PROCESSING CENTER
            CaseWorks                                                                       Billing Address:
            P.O. Box 2598                                                                   Zip:                     Card Security Code:
            Durham NC 27715
                                                                                            Amount to Charge:
                                                                                            Cardholder's Signature:
                                                                                            Email:
      __..:
           ~a                                                                                                                                                                          DiiccC (3i6) 945 914'/
                                                                                                                                                                                      National (ft0O) %I7 0001
                                                                                   ('' tdjrP(~ ~'t)11F'~ ~~('j)C'1 ~11?~
                                                                                                                                                                                                  ~~ax) rn-nooi
                   sm
                                                                                                                                                                                          Adnntic(ri'IYiad.rr. com


Federal/Statz Certified

General Law Reporting                                                                                                                                                      Remittance / Coirc;pondcnrc ~o:
Trial Production /Presentation
Transcript Synchronization                                                                                                                                                                Post Ofiice i3o~ 1 1C>7^,
Videotape Onsite /Post Production                                                                                                                                               Winstrni-Salem. NC 27116-I(i71


                                                                                                                                                                                      r~d~~~i in 4~~-;r3os2s

               September 9., 2018

               In Acco~arit With:

              James A. Dean, Esq.
              WOMBLE BOND DICKINSON (US} LI,P
              One ~n~est Fo~:rth Street
              Wire-iW~~n Salem, NC  27101

              Case Name                            CAMPBELL V TE'1'ER.
              C_'c~~i'~•t~ _LD No. ~               1 D ~7-CV-00129-MI;.
              Venue                ~               inIESTERIV DIS~l'RIC'T' ~ti:
              He~-rin~ Date                        08/30/2018
              Refezez~.ce No. :                    111331./5%39
              Reporter                             CJS

              Quantity                     DescriX>tion                                                                                                   kite _~xtensi~ri

                           1,.00           Appearance Fee                                                                                           115.000                     1i~~.00
                          94.00            Original Transcript + Condense                                                                             4.1.50                    :?~O. a_C'
                           1. 0 C          Keyword Index                                                                                              C.~ 0 0                      ~) . '~ U
                          10.00            Exhibits - color                                                                                           G.99U                        a.."G
                           1 . UO          Priori.t_y Ma~i.l / Hand Delivc~~y                                                                         7 .900                       7 . ~~,~


                                                                                                     'I':E-1:711`dK YOU                       `Dotal r                          52?_ , S J


              [nfitness (s; /Detai:ls:

              Lesl..ie Bcyd @ ~shevill.e, NC.                                             Original t:rariscript se~~led tc; rouns~l
              (Dean; .


              Prompt Payment Discount
              Discount Date (If Paid By):                                                                                             * * * ->                          09%24/201.8
              Discounted Tata_l. Due                                                                                                  * ~ ~ -->                             X12.44




                                    A Finance Charge of 1.5"n Per Month (1 R% Per Anm;m) Mxy Be Imposed On
                                                                                                           Balances Due Morn, 'ihan 3U Unys From Invoice/Killing Dnte
                                               Reasonable Anorney Fees And Costs Rdzy Re imposed On Accounts Requiring Attorney
                                                                                                                                  Assistance For Collectiun
                                                                                                                 INVOICE
                                                                                                     Invoice No.               Invoice Date                 Job No.

                                                                                                        87134                   10/29/2018                   37014

                                                                                                       Job Date                               Case No.

                                                                                                     10/17/2018            1:17-CV-129; 1:17-CV-256

                                                                                                                                Case Name

                                                                                              Richard L. Campbell v. Shirley Teter and Sinclair
                                                                                              Communications, LLC
        Jamie Dean
        Womble Bond Dickinson                                                                                                Payment Terms
        One West Fourth Street
                                                                                              1.5% Monthly Finance Fees After 30 Days
        Winston Salem NC 27101




 1 CERTIFIED COPY OF TRANSCRIPT OF:
        Richard L. Campbell                                                                                                                                           600.95
              Exhibit                                                                                           22.00 Pages

                                                                                                             TOTAL DUE »>                                         $600.95


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!




Tax ID:XX-XXXXXXX

                                                        Please detail: bottom portion and recur» wiih payrnend.


                                                                                            Job No.               37014                 BU ID            :Cap-Rep
 Jamie Dean                                                                                 Case No.              1:17-CV-129; 1:17-CV-256
 Womble Bond Dickinson
                                                                                            Case Name             Richard L. Campbell v. Shirley Teter and Sinclair
 One West Fourth Street
                                                                                                                  Communications, LLC
 Winston Salem NC 27101
                                                                                            Invoice No.           87134                Invoice Date      :10/29/2018
                                                                                            Total Due             $600.95



                                                                                              PAYMENT WITH CREDIT CARD                           ''
                                                                                              Cardholder's Name:
                                                                                              Card Number:

Remit To:                                                                                     Exp. Date:                         Phone#:
            PAYMENT PROCESSING CENTER
            CaseWorks                                                                         Billing Address:
            P.O. Box 2598                                                                     Zip:                    Card Security Code:
            Durham NC 27715
                                                                                              Amount to Charge:
                                                                                              Cardholder's Signature:
                                                                                              Email:
          __
                                                                r~i.~°~,z'~`c[U`S~k~~ ~'9~4~~~~"t `;.`~>~~E)~,~~Iz~-~I. $Z~ _I'~)~l _~ ' .Z°~;r I.'~~ia.                                                 i>~~o~~ ~1~c,~ <>:as ~>oa~
i              al                                                                        (r r~tifter! (_'<~url l«~pn~ lu~11;
                                                                                                                                                                                                       N,~i~~,o~i rsoo~ ~ i ~ o0o i
                                                                                                                                                                                                      I~acsinulc   (l1G)'145 A053
                                                                                                                                                                                                                   (RRR) 717-0001
                     sm
                                                                                                                                                                                                           Atlanlic(a)' Triad.rr.com


I~ccicrzl/State Certified                                                                        INVOICE                              l
General I.aw Reporting                                                                                                                                                                   Idemilimice / Correspondence in
'Prial Production /Presentation
Transcript Synchronization                                                                                                                                                                                 Pasf 011icc Ida 1 1672
Videotape Onsite! Post Production                                                                                                                                                                 Winston-Salem. N<' 271IG-1672


                                                                                                                                                                                                       Fcdcrjl lD XX-XXXXXXX



                November 10, 218

                 In A.crot;nt inli t~lz

                James A. Dear.., Est.
                WOMB", Ea BOND i)ICKINSON (US)                                              I~LP
                Une West Eou:rth Street
                Wins~on Salem, T1C                                  27101

                Case 1V~ar1e                                C?`:NIPBEL~ V TETER
                C.Ql.at t 1L iVn.                           i s 1~ — C~T ' DUB 29 -MR

                ~7enue                                      WESTERN DISTRICT NC
                H~a.r~i.ng Date                            11.%0~:/~01.8
                Ref:e.e~nck~ No. :                         11.1443/5739
                Reporter                                   C:JS

                    uanti*~}.;:~~,Desc~_iption                                                                                              __~_____                   Rate            Ext~:~l~.i~r,.

                          . 0 i?                   Appear. ante I'ee                                                                                             1.1~i,000                        :.. i.5.~;0
                       X18.00                      O.r.iginal. Transcript + Conder::s~                                                                                 4.1.5 6                    ~~ ~~ 4 . ? C~
                             2.0~                  K~yWard Index                                                                                                       J .000                           ~ . rJp
                            42 . ~C?               Fxhik~its                                                                                                           0 ~ 15C                          ~ . 3(•~
                                . ;;~)             Priority Mail                            / Hand. I~el.~_T.re.ry


                                                                                                                                                            T: ~~~ :;.                       :l i"~ :; 4 . .:


                 ti~ it::rae~s::~ . .~ J .':C'i~ ~t~~.a. i:..

                 .~.~. :-~I'1   rs<~i~na.=~, Ja~~=..ci. GY'E'P'"1:.iUT:'.                         @    AS~1(~V~.11E-'~                    T:\EC~~       ~i'~l~1=1:~1~_          f;.:C':i`:~5~~?:' ':.~~t:.tii
                 ~~<i:';.i          t:.0   C;o1.tCl~e1             ,.Tea~:i)                W.it.res.~             i:U~)].~ti             ~:.i~     COl1Y)S[:' .~.      ,.:ic3..~~Cllr;:r     j       ~:C~Y'
                 r~er~~:,c.t-..zie ..~~nat~_~r.e.


                 Prompt, l'aymerzt Di.~count:                                                                                                         ~ *    _>                        ~ C . E9
                 Discoux~lt: :~a.te (I:~ Pa~.d B'~r)                                                                                                  *~ * * _,                   11!25; '..,Ci18
                 Disco~unt;eci Tc>taa. laiae                                                                                                          * * x .-r                      101.3.57




                                           A finance Charge of 1.5% Per Month (I N% Per Annpm) May Ile linposetl On 13;il~me.es Duc More l'h~n 30
                                                                                                                                                  Days 14oin Invoice/Iliilinp U.itc
                                                      Reasonable Attorney Foes AnA Costs May 13e Imposed On Accounts Requiring Attorney Assistance Por
                                                                                                                                                           Collection
                                                                                                                 INVOICE
                                       ~~_                                                           Invoice No.              Invoice Date                 lob No.
                                 ~4.
                                                                                                        88130                    12/SJ2018                   37585

                                                                                                       lob Date                               Case No.
                            p'               ~        -     ~,p

                                                                                                     11/15/2018            1:17-CV-129; 1:17-CV 256

                                                                                                                               Case Name

                                                                                               Richard L. Campbell v. Shirley Teter and Sinclair
                                                                                               Communications, LlC
        Michael Montecaivo
        Womble Bond Dickinson                                                                                                Payment Terms
        One West Fourth Street                                                                 1.5% Monthly Finance Fees After 30 Days
        Winston Salem NC 27101



 i CERTIFIEd COPY OF TRANSCRIPT OF:
        Christian-Lee Hartsock                                                                                                                                        920.50
               Exhibit                                                                                      103.00 Pages

                                                                                                             TOTAL pUE »>                                         $920.50


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!




Tax ID: XX-XXXXXXX

                                                          Please detach bottom portion and return with payment.

                                                                                             ]ob No.              37585                 BU ID            :Cap-Rep
 Michael Montecaivo                                                                          Case No.             1:17-CV-129; 1:17-CV-256
 Womble Bond Dickinson
                                                                                             Case Name            Richard L. Campbell v. Shirley Teter and Sinclair
 One West Fourth Street
                                                                                                                  Communications, LLC
 Winston Salem NC 27101
                                                                                             Invoice No.          88130                Invoice Date      :12/5/2018
                                                                                             Total Due            $920.50

                                                                                                          __
                                                                                               PAYMENT WITH CJtEDTf CARP
                                                                                              Cardholder's Name:
                                                                                              Card Number:

Remit 70:   PAYMENT PROCESSING CENTER                                                         Exp. Date:                         Phone#:
            CaseWorks                                                                         Billing Address:
            P.O. Box 2598                                                                     ZiP~                    Card Security Code:
            Durham NC 27715
                                                                                              Amount to Charge:
                                                                                            ~ Cardholder's Signature:
                                                                                              Email:
                                                                                                               INVOICE
                                                                                                   Invoice No.              Invoice Date                  ]ob No.

                                                                                                      88142                    12/5/2018                   37587
              f         ~
                                                                                                     )ob Date                               Case No.

                                                                                                   11/20/2018            1:17-CV-129; 1:17-CV-256

                                                                                                                             Case Name

                                                                                            Richard L. Campbell v, Shirley Teter and Sinclair
                                                                                            Communications, LLC
        Michael Montecalvo
        Womble Bond Dickinson                                                                                              Payment Terms
        One West Fourth Street                                                              1.5% Monthly Finance Fees After 30 Days
        Winston Salem NC 27101




 1 CERTIFIED COPY OF TRANSCRIPT OF:
        Russell Joseph Verney                                                                                                                                       653.20

              Exhibit                                                                                         98.00 Pages
 1 CERTIFIED COPY OF TRANSCRIPT OF:
        Robert Joel Halderman                                                                                                                                       407,55

              Exhibit                                                                                         57.00 Pages

                                                                                                           TOTAL DUE »>                                      X1,060.75


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!




Tax ID:XX-XXXXXXX

                                                        Please detach hottom portion and return with payment


                                                                                          Job No.               37587                 BU ID            :Cap-Rep
 Michael Montecalvo                                                                       Case No.              1:17-CV-129; 1:17-CV-256
 Womble Bond Dickinson
                                                                                          Case Name             Richard L. Campbell v. Shirley Teter and Sinclair
 One West Fourth Street
                                                                                                                Communications, LLC
 Winston Salem NC 27101
                                                                                          Invoice No.           88142                Invoice Date      : 12/SJ2018
                                                                                          Total Due             $1,060.75



                                                                                            PAYMENT WITH CREDIT CARD                           ~"~'~d                   f
                                                                                            Cardholder's Name:
                                                                                            Card Number:
                                                                                            Exp, Date:                          Phone#:
Remit To:   PAYMENT PROCESSING CENTER
            CaseWorks                                                                       Billing Address:
            P.O. Box 2598                                                                   Zip:                    Card Security Code:
            Durham NC 27715
                                                                                            Amount to Charge:
                                                                                            Cardholder's Signature:
                                                                                            Email:
                                                                                        Bridges Court Reporting
~►       ~    BRIDGES COCTRT      REl'O~TING
                        ..__._ ____~__________ ___.~..__ __.                                     P.O. Box 2156
              Serving Legal Professionals
                                                                                       Rutherfordton, NC 28139
                                                                                         Phone: (828) 429-7839
                                                                             Laura@LBridgesCourtReporting.com



                                                               ~,~~~~L~
WOMBLE BOND DICKINSON                                                             Invoice Number:         103999
ATTN: James A Dean                                                                    Invoice Date:    11/27/2018
One West Fourth Street
Winston-Salem, NC 27101

In Re:       Campbell v Teter, et al
             Witness(s): Michael Orozco
             Attendance Date: 10/18/2018, 1:00 p.m.
             Reporter: Laura Riley Bridges

     Qty Description                                                                                          Ext
     126 Transcript Pages -Copy                                                                           245.70
      25 Exhibit Pages -Copy                                                                                7.50

                                                                                      Invoice Tatal:      253.20




                             Make all checks payable to BRIDGES COURT REPORTING, INC.
                                if you have any questions concerning this invoice, contact:
                                           Laura Riley Bridges - (828) 429-7839



                                                        Tax ID: XX-XXXXXXX
                                                                                     Bridges Court Reporting
              BRIDGES COU~iT R~,PU~iTIlVG
                                                                                              P.O. Box 2156
M~       ,    Serving Leg:~l Prcrfessicrn~ls
                                                                                    Rutherfordton, NC 28139
                                                                                      Phone: (828) 429-7839
                                                                          Laura@LBridgesCourtReporting.com




WOMBLE BOND DICKINSON                                                          Invoice Number:      103988
ATTN: James A Dean                                                                 Invoice Date: 11/27/2018
One West Fourth Street
Winston-Salem, NC 27101

In Re:       Campbell v Teter, et al
             Witness(s): Sue (Huelbig) Valdez
             Attendance Date: 10/22/2018, 10:00 a.m.
             Reporter: Laura Riley Bridges -Video: Scott Duncan

     Qty Description                                                                                    Ext
      68 Transcript Pages -Copy                                                                      132.60
       9 Exhibit Pages -Copy                                                                           2.70

                                                                                   Invoice Total:    135.30




                          Make all checks payable to BRIDGES COURT REPORTING, INC.
                             If you have any questions concerning this invoice, contact:
                                        Laura Riley Bridges - (828) 429-7839



                                                Tax ID: XX-XXXXXXX
                                                                                                                INVOICE
                                                                                                    Invoice No.              Invoice Date                 ]ob No.

                                                                                                       88322                   12/12/2018                   37589
                         i
                                                                                                      Job Date                               Case No.

                                                                                                    11/28/2018            1:17-CV-129; 1:17-CV-256

                                                                                                                              Case Name

                                                                                             Richard L. Campbell v. Shirley Teter and Sinclair
                                                                                             Communications, LLC
       Mr. James A, Dean
       Womble Bond Dickinson                                                                                                Payment Terms
       One West Fourth Street                                                                1.5% Monthly Finance Fees After 30 Days
       Winston Salem NC 27101




 1 CERTIFIED COPY OF TRANSCRIPT OF:
        James E. O'Keefe, III                                                                                                                                        915.90

              F~chibit                                                                                     327.00 Pages

                                                                                                            TOTAL DUE »>                                         $915.90


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!




Tax ID: XX-XXXXXXX

                                                        Pease detach bottom ~ordion ai7d return with puyrnenl.


                                                                                            Job No.              37589                 BU ID            :Cap-Rep
 Mr. James A. Dean                                                                          Case No.             1:17-CV-129; 1:17~CV-256
 Womble Bond Dickinson
                                                                                            Case Name            Richard L. Campbell v. Shirley Teter and Sinclair
 One West Fourth Street
                                                                                                                 Communications, LLC
 Winston Salem NC 27101
                                                                                            Invoice No.          88322                Invoice Date      :12/12/2018
                                                                                            Total Due            $915.90



                                                                                              PAYMENT WITH CREDIT CARD                          "~                   ~~
                                                                                             Cardholder's Name:
                                                                                             Card Number:
                                                                                             Exp. Date:                          Phone#:
Remit To:   PAYMENT PROCESSING CENTER
            CaseWorks                                                                        Billing Address:
            P.O. Box 2598                                                                    ZiP~                    Card Security Code:
            Durham NC 27715
                                                                                             Amount to Charge:
                                                                                             Cardholder's Signature:
                                                                                             Email:
                                                                                                 Litigation Support Services Invoice
                                                                                                                    _: ~...
                                                                                                   ~e~voice Date       ? lnvoice'~
 7835 Freeway Circle, Clevsiand, Ohio 44130
                                                                                                   ~.2J19Jzfl18               ~        23s61


      ..
           {a ~~~
                    ~Qi~.. may. .                  -
                                                                                    In Re.
      Wtsrnbte, Bond &Dickinson, Li,~                                              Richard ~. Campbell
      Michas! Wilontecatvo, ESQ                                                    vs.
      One West Fourth Street                                                       Shirley T~t~r &
      Wins~an-Salem, NC 27141                                                      Sinclair Communications, Znc.


                 contact ~lataonai ~ottrt IR~portsrs Zn~
                P4~o~e ~4t4.826.4000 Faac ~A~~.~26.9~00                            ~a~se `No.   1:17 -Cv~ t!D1.29-...
                              t3ariene ~egh~li
                 elfegft~io@natita~aalc~a~r-tr~pos-t~rs.c~rart                                             Tax I.D. 2D-~.16J1~49
                       1~~~i~naf+Cotsrtfte car~er~.cm~a

NCR Adepts: 1/isa *Mastercard *American Express * l~i~cover * A~H/Bank P~ayrnents
Job Date ~               [leporoent              Service       ~               Descriptson                #    ~ Efate Per ~           Amount
                                                                                                              . ~___..__      __F .__w,~_... ,._..._

11/3D/Z01& 7bAnn Comerford ~ Appearance of C.,, ~ Court Cteporker Appearance Per Hour                      3 i        95.dp       ~     285 QQ
          }                  Transcript Urigi... ~ Transcript Original +1 (intlrades word                 236 !        6.95            1,&4U.2d        ~
                                                 ~ index) - + E-Trans
                             E-Transcript        ~ E-7ranscripk User fee                             ~                95.04       ~!     95.00
                             exhibit             ~ Exhibits (black and white and/or cniar                 3.a9 1      1.49        d     1b2.41
                                                   copies}                                           I,
                             Administration F... Adr~9nistration Fee                                                  79.00       i      79.Op
                             Shipping &.Hand.,. f Shipping and Handling                                        G      5Q.S0       i      54:50




                                                                                                               f                  3
                                                                                                                                  E                    '




                                                                                                     i         {
                                                                                                                                                       4
                                                                                                     t

                                                                                                               '                  1                    {




     NCR Cannot Accept Znternationat Checks. International Invoices
            Must Be Paid Via Credit CardJbirect dank Wire.                                        Toga)                           $2,316.11

                        *invr~ice Payments are Due In-Full Upon Receipt.                           paymentsJCredits                      $Q,Op
                        ~d_are i~ot Contingent Upon Payment by Your Client*
 Inrroices Over ~(3 a~ys Wi11 Be Charged a $~5 6~onth3y Administr~ti~~e Callectio~                 B81~t1C@ BUG'                  $2,, 16.11
                                    Fey and 2.$~/o P9onthiy TnterQst Charge.
                                                                                      Bridges Court Reporting
r~.            BADGES
                _.._.--- __._._ +COURT
                                    _. REPORTING
                                       _____ __. ._                                            P.O. Box 2156
         ,~    Serving Lcg~l IJrc~fc.csion7ls
                                                                                     Rutherfordton,NC28139
                                                                                       Phone: (828) 429-7839
                                                                           Laura@LBridgesCourtReporting.com


                                                   INVOICE
WOMBLE BOND DICKINSON                                                           Invoice Number:      104060
ATTN: James A Dean                                                                  Invoice Date: 12/13/2018
One West Fourth Street
Winston-Salem, NC 27101

In Re:        Campbell v Teter, et al
              Witness(s): Kenneth Moore
              Attendance Date: 11!12/2018, 9:00 a.m.
              Reporter: Laura Riley Bridges -Video: Scott Duncan

      Qty Description                                                                                    Ext
      186 Transcript Pages -Copy                                                                      362.70
       23 Exhibit Pages -Copy                                                                           6.90

                                                                                    Invoice Total:    369.60




                           Make all checks payable to BRIDGES COURT REPORTING, INC.
                              If you have any questions concerning this invoice, contact:
                                         Laura Riley Bridges - (828) 429-7839



                                                 Tax ID: XX-XXXXXXX
                                                                                  Bridges Court Reporting
~        ~ ~_. _ ____ COU~iT
           BRIDGES      _-- ._ REI'ORTIlVG
                               __..~._. _ _..                                              P.O. Box 2156
            Serving Legal Prnfession:rls
                                                                                 Rutherfordton,NC28139
    m-                                                                             Phone: (828) 429-7839
                                                                       Laura@~BridgesCourtReporting.com


                                                INVOICE
WOMBLE BOND DICKINSON                                                       Invoice Number:      104063
ATTN: James A Dean                                                              Invoice Date: 12/13/2018
One West Fourth Street
Winston-Salem, NC 27101

In Re:    Campbell v Teter, et al
          Witness(s): Shirley Teter
          Attendance Date: 11/29/2018, 9:00 a.m.
          Reporter: Laura Riley Bridges -Video: Scott Duncan

     Qty Description                                                                                 Ext
     301 Transcript Pages -Copy                                                                   586.95
      63 Exhibit Pages -Copy                                                                       18.90

                                                                                Invoice Total:    605.85




                       Make all checks payable to BRIDGES COURT REPORTING, INC.
                          If you have any questions concerning this invoice, contact:
                                     Laura Riley Bridges - (828) 429-7839



                                             Tax ID: XX-XXXXXXX
                                                                                                                                    INVOICE
                                                                                                                        Invoice No.               Invoice Date                    Job No.
                                             Y1
                ...~
                                                           ~T                                                              115535                    4/9/2019                      63400

                                                                                                                          lob Date                                Case No.
      ~e"2 5~utrt .~Jir,ttl SSr~et Su>te ~5(F • P,~lann~~~v.~{is. t~ity ~~,~S~J~
                   to 612.338,3376 -. f12.338.52~8
                                                                                                                          4/5/2019

                                                                                                                                                    Case Name

                                                                                                                 Teter vs. Project Veritas et al.

        James A. Dean
        Womble Bond Dickinson LLP                                                                                                               Payment Terms
        One West 4th Street                                                                                      Due upon receipt
        Winston-Salem, NC 27101




 VIDEO INVOICE:
        Scott B. Foval                                                                                                                                                                      732.50

                                                                                                                                TOTAL DUE »>                                           $732.50

 Please join TEAM BENCHMARK for the WALK MS event on May 5, 2019 at the beautiful Minnehaha Falls Park in Minneapolis. In addition to
 your personal fund raising, we will donate $150 for each walker who joins our team, up to $10,000. Benchmark will have a table set up
 just outside of the pavilion. We will meet at 8:30 AM for donuts, comradery and a team photo before we begin the walk.                                                                              ',

 Benchmark has raised over $170,000 to date! Help us make this our best year ever! Please cut &paste the following hyperlink into your
 browser to join our team. Hope to see you there!!
 https: //secure.nationsImssociety.orgJsite/TR?fr_id=30323&pg=team&team_id=584109




Tax ID:XX-XXXXXXX                                                                                                                                    Phone: 336.721.3600         Fax:336.721.3660

                                                                           Please detach bottom portion a~td rett~nr wifly payment


                                                                                                               Job No.               63400                   BU ID              : 1 MAIN
 James A. Dean                                                                                                 Case No.
 Womble Bond Dickinson LLP
                                                                                                               Case Name             Teter vs. Project Veritas et al.
 One West 4th Street
 Winston-Salem, NC 27101
                                                                                                               Invoice No.           115535                Invoice Date         :4/9/2019
                                                                                                               Total Due             $732.50



                                                                                                                  PAYMENT WITH CREDIT CARD                              i r°i              ry

                                                                                                                 Cardholder's Name:
                                                                                                                 Card Number:
                                                                                                                 Exp. Date:                          Phone#:
Remit To:     Benchmark Reporting Agency, Inc.
              222 South Ninth Street, Suite 450                                                                  Billing Address:
              Minneapolis, MN 55402                                                                              Zip:                     Card Security Code:
                                                                                                                 Amount to Charge:
                                                                                                                 Cardholder's Signature:
                                                                                                                 Email:
                  ~..    ~i" : .
      111 SW Fifth Avenue                                        NAECaELI
      Suite 2020                                                  c~           T•
      Portland, OR 97204


                                                                 DEPO5CTION AND TRIAL

                                                                NAEGELIUSA.COM
     MICHAEL MONTECALVO ESQUIRE
                                                                  (800)528-3335
     WOMBLE BOND DICKINSON LLP
     ONE WEST FOURTH STREET

     WINSTON-SALEM,NC 27101


     Asg. Date:              04/08/2019
                                                                                                 Invoice #             8II243
     CaselAssg No.           29773-1
                                                                                                  Invoicr~ Hate        04/1?../2Q19
     Case Caption:           ~fETtR, SHIIILEY vs. PROJECT VERITf1S
                             ACTION FUND - IN THE UNITED STATES
                             DISTRICT COURT FOR THE WESTERN
                             DISTRICT OF NORTH CAROLINA ASHEVILLE
                             DIVISION




       V/DEOGRAPHER APPEARANCE FEE OF CAROL MARTINSON
       Remarks
                                                                                                             Total Amount $                 $1,443.35
       THANK YOU FOR YOUR BUSINESS!
                                                                                                             Interest                       $.00

                                                                                                             Total Tax                      $.00

                                                                                                             Less Paid To Date              $.00

                                                                                                             Balance Due                    $1,443.35




Phone: (800) 528-3335                                                                                                                  Invoice Due Upon Receipt
Fax: (503) 227-7123                                                                                                                     Tax Number: XX-XXXXXXX
             Clients are responsible for a late charge at the rate of 1.5%per month, compounded every 30 days, on an invoice more than 30-days delinquent.
Method of Payment:
❑Check Enclosed                                  Charge My Credit Card:                    __                         _                                      _~
                                                 ❑VISA       ❑MasterCard                   SIGNATURE (AS IT APPEARS ON CREDIT CA1RD
Please Make Checks Payable to:
NAEGELI DEPOSITION AND TRIAL                     ❑American Express
                                                                                           PRINT NAME (AS IT APPEARS ON CREDIT ClVRD


                         CREDIT CARD #                                                      EXPIRATION DATE                                  SECURITY CODE

ADDRESS WITH ZIP CODE (AS IT APPEARS ON BILLING STATEMENT)
                                                                                                                            INVOICE
                                         ;A                                                                     Invoice No.               Invoice Date                  ]ob No.
                                              y
              s_. `                                          ~,
                                                                                                                  115545                     4/9/2019                    63399

                                                                                                                 Job Date                                  Case No.
      :3~2 S+~u.P~ ^Ji»Itt 5tieet Su~te d!>t1 ~ Nbnn~ap~l~s. ~vitV >G~O~
                   to 612.33A.~376 `x;:.8'[2.338.5226
                                                                                                                 4/5/2019

                                                                                                                                            Case Name

                                                                                                         Teter vs. Project Veritas et al.

        James A. Dean
        Womble Bond Dickinson LLP                                                                                                       Payment Terms
        One West 4th Street                                                                              Due upon receipt
        Winston-Salem, NC 27101




 CERTIFIED TRANSCRIPT OF:
        Scott B. Foval                                                                                                                                                           1,824.11

                                                                                                                        TOTAL DUE »>                                       $1,824.11

 Please join TEAM BENCHMARK for the WALK MS event on May 5, 2019 at the beautiful Minnehaha Falls Park in Minneapolis. In addition to
 your personal fund raising, we will donate $150 for each walker who joins our team, up to $10,000. Benchmark will have a table set up
 just outside of the pavilion. We will meet at 8:30 AM for donuts, comradery and a team photo before we begin the walk.

 Benchmark has raised over $170,000 to date! Help us make this our best year ever! Please cut &paste the following hyperlink into your
 browser to join our team. Hope to see you there!!
 https: //secure.nationalmssociety.orgJsite/TR?fr_id=30323&pg=team&team_id=584109




Tax ID: XX-XXXXXXX                                                                                                                            Phone: 336.721.3600      Fax:336.721.3660

                                                                   Please detach bottom portion a~:d retur~r with payment.


                                                                                                       Job No.               63399                  BU ID             : 1 MAIN
 James A. Dean                                                                                         Case No.
 Womble Bond Dickinson LLP
                                                                                                       Case Name             Teter vs. Project Veritas et al.
 One West 4th Street
 Winston-Salem, NC 27101
                                                                                                       Invoice No.           115545                Invoice Date       :4/9/2019
                                                                                                       Total Due             $1,824.11



                                                                                                         PAYMENT WITH CREDIT CARD                               ~`^                V   ~
                                                                                                         Cardholder's Name:
                                                                                                         Card Number:
                                                                                                         Exp. Date:                          Phone#:
Remit To:    Benchmark Reporting Agency, Inc.
             222 South Ninth Street, Suite 450                                                           Billing Address:
             Minneapolis, MN 55402                                                                       Zip:                     Card Security Code:
                                                                                                        Amount to Charge:
                                                                                                        Cardholder's Signature:
                                                                                                        Email:
                                                                                                    Litigation Support Services Invoice

                                                                                                        Invoice Date            ',    Invoice #
 7835 Freeway Circle, Cleveland, Ohio 44130
                                                                                                        4/26/2019                      24240


        Bilt ?o:                                                                     In Re:
      Womble, Bond &Dickinson, LLP                                                 Teter
      Michael Montecalvo, ESQ                                                      -v-
      One West Fourth Street                                                       Project Veritas
      Winston-Salem, NC 27101



           Contact National Court Reporters Inc                                                 1:17-cv-00256-...
                                                                                   Case Na.
          Phone 440.826.4000 Fax 440.826.9800
         NCRNefiwork~NationalCourtReporters.co
              NationaNCourtReporters.com                                                                     Tax I.D. XX-XXXXXXX


NCR Acc;epts: Visa *Mastercard *American Express *Discover * ACH/Bank Payments

.dab Date        Deponen#                   Service                              Description                 #        Rate Per '-      Amount
                 ~~._. ... ._ . ,_   ,. _ . ...a._, .,. ... .. _.   ___   _ _ __ . . . _ , _             ~              _ .
4/19/2019 Joanne ComerFard ;Appearance Cou...               'Appearance Court Reporter 8-12                4           95.00            380.00
                             Transcript Origi...               Transcript Original                       s 98    '      6.95            681.18
                           z Expedite                       F Transcript                                 ~ 9S           6.95            681.10
                             E-TRANS FEE                       E-Trans User/License Fee                                95.00             95.00
                             Exhibit                        '= Exhibits (black and white and/or color                  119.50           119.50
                                                               copies)
                                        Word Index           f Word Index                                        ',     79.00            79.00
                                        Appearance Vid... 'Appearance Videographer (First hour)                        395.00           395.00
                                        Appearance mod... ~ Appearance Videographer (each add9               3         195.00           585.00
                                                            ~ hour)
                                     ~; Video Pages         ~ Video Surcharge                            ' 98    `:     1.95            191.10
                                        Digitalized/Sync... I DigitalizedJSync of Video to Transcript      4           195.00           780.40
                                                               Expedited overnight
                                        Administration F... y Administration Fee                                        79.00           79.00
                                     t Handling             '                                                           79.00           79.00




  n ncR Cannot Accept International Checks. International Invoices
                  Must Be Paid Via Credit Card/Direct Bank Wire.                                     TotaI                           $4,144.80
       ,.~,~ . :- ~.         ..~r      _                                      . w ~~~~~ ~. a....:
               *Invoice Payments are Due In-Full UponReceipt.                                        Payments/Credits
  v                                                                                                                                      $0.00
  ~~ ~~:...And
             ~.,. ,. are
                     -. . . Not ~,Contingent
                                   .  ~      Upon
                                               ~.. ..Pa
                                                     f .. ment b,~ Your_.Client*
                                                                          ~        ,~ _ ~ ~,
 Invoices Over 30 Days Will Be Charged a $25 Monthly Administrative Collection                      Balance Due                      $4,144.80
                    Fee and 1.8~10 Monthly Interest Charge.
  Please make check pavable to;                       Invoice # 02186            Date : 5 / 11 / 2019
  Scott Duncan Video
                                                Womble Bond Dickinson
  PO Box 15103                         Bill to: Mr. Michael Montecalvo
  Asheville, NC 28813                           One West 4th St.
   828. 274. 9279                               Winston-Salem, NC 27101-3318
                                                336-721-3600

  RE:             Video Deposition       -      Aug. 1Fith, 2018        Ashev'slle, NC


    Item                          Description                         Units      Rate            Amount

              Deponent:: Gregory Meade
Video
Services      Campbell v. Teter
              USDC W Distr NC; AVL Div. 1:17 cv 00129



             Expedited Copy:
             Video deposition of Mr. Meade
             Uploaded as MP4 files (2) on 5 / 11 / 19                                       $    130.00




    Payment #erms: net 30 days
    Interest @ 1.5 %per month

                                                                  Sub-total                  $    130.00
                                                NC sales tax on
                                                        Shipping/ handling                         N/A
Thank you from Scott Duncan Video
             Digital Audio \Video Services                           TOTAL                   $    130.00



E-mail: info@AshevifleLegalVideo.com


 http://AshevilleLegalVideo com                                                828. 274. 9279
                                                                               828.575.6596 mobile
                                                                                               S~'ATE M E IVT
                                                                                                  Account No.                                  Date
   Fj°


                                                                                                      C18739                                 6/28/2019

                                            ~~_

                                                                                          Current                30 Days                     60 Days
                                                                                                $0.00               $2,167.50                         $0.00

                                                                                          90 Days     120 Days &Over                         Total Due
         Michael Montecalvo                                                                     $0.00           $0.00                          $2,167.50
         Womble Bond Dickinson
         One West Fourth Street
         Winston Salem NC 27101                                                                                 Page 1 of 1


   Invoice         Ynvoice        g~~ance         Job date                       Wi~n~ss                                   Cass iV~rne
    Date            No.
  5/7/2019             92374         127.50       8/28/2018        Maxine Housch Campbell                     Richard L. Campbell v. Shirley ~T~eter
                                                                                                              and Sinclair Communications, LLC
  5/7/2019             92375         297,50       10/17/2018       Richard L. Campbell                        Richard L. Campbell v. Shirley Teter
                                                                                                              and Sinclair Communications, LLC
  5/7/2019             92376         510.00       11/15/2018       Christian Hartsock                         Richard L. Campbell v. Shirley Teter
                                                                                                              and Sinclair Communications, LLC
  5/7/2019             92377         637.50       11/20/2018       Russell Verney                             Richard L. Campbell v. Shirley Teter
                                                                                                              and Sinclair Communications, LLC
  5/7/2019             92378         595.00       11/28/2018       James E. O'Keefe, III                      Richard L. Campbell v. Shirley Teter
                                                                                                              and Sinclair Communications, LLC




                                                    -           ~---
Tax ID: XX-XXXXXXX
                                            Plecrre detach bottom portion anct i°e~a~rn with pnyrrient.


 Michael Montecalvo                                                               Account No.             C18739
 Womble Bond Dickinson                                                            Date                    6/28/2019
 One West Fourth Street
 Winston Salem NC 27101
                                                                                  Total Due               $ 2,167.50

                                                                                                                                     ~.~~
                                                                                    PAYMENT WITW CRCQIT CARD                    r'~r~~-`~
                                                                                                                               ~:<<:~::;c;       `: ~ vtsr
                                                                                   Cardholder's Name:
                                                                                   Card Number:
                                                                                   Exp. Date:                           Phone#:
Remit To: ~'ayment Processing - Verute~c#                                          Billing Address:
          PO Box 7130                                                              Zip:                      Card Security Code:
          Chicago IL 6069
                                                                                   Amount to Charge:
                                                                                   Cardholder's Signature:                                        '~
                                                                                   Fm~ii:
                                                                                                                  IIV                ~I~E
                                                                                                   Envofce No.                  Ynvaice Date                  7nb Plo.

                                                                                                        91.378                    5/7/Z019                      37590

                                                                                                       Job Date                                  Case fda

                                                                                                    11/28/207.8             1:17 C:V-L"1.9; 1:1.7-CV-7.56

                                                                                                                                 base Name

                                                                                              Richard L. Campbell v. Shirley Ieter and Sinclair
                                                                                              Communications, LL(.
       Michael Montecalvo
                                                                                                                              Paymen9 Terms
       Womble Bond Dickinson
       One West Fourth Street                                                                 1.5% Monthly Finance Fees After 30 Days
       Winston Salem NC 27101




 DEPOSITION OF:
       James E. O'Keefe, III
              DVD Synchronized                                                                                    7.00 Hours            @            85.00                595.00

                                                                                                             'fOTAI.IAUE »>                                         $595.00


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!
                                                                                                                 (-) Payments/Crediks:                                      0.00
                                                                                                                 (+) Finance Charges/Debits:                               0.00

                                                                                                                 (•=) New Balance:                                    595.00




Tax ID: XX-XXXXXXX

                                                        Plense detach bollom pnrlio~~ and rehu~r ~vrlh ~~a7~ment


                                                                                             Job Nn.               37590                    BU ID            :Cap-Video
 Michael Montecalvo                                                                          Case No.              1:17 CV-7.7.9; ].:17 CV-256
 Womble Bond Dickinson
                                                                                             Case Name             Richard L Campbell v. Shirley Teter and
 One West Fourth Street
                                                                                                                   Sinclair Communications, LLC
 Winston Salem NC 27101
                                                                                             Invoice No.           92378                 Invoice Date        :5/7/7.019
                                                                                             Total Due             $595.00



                                                                                               PAYMENT IMIITH CREDIT CARD ~ A ~1`T'•''~
                                                                                               Cardholder's Name:
                                                                                                                           __.~.'l....._.._A._._~__._._.—._~_r.._.
                                                                                               Card Nurriber:

Remit To:   Payment Processing - Veritext                                                      Exp. Date:            ~~ ^       Rhone#: ~V^^~~
                                                                                                                     ...~_..__.__.._..______..._~_~___.~__.____
            Pd Box 71303                                                                       Billing Address:
            Chicago IL 60694
                                                                                               /~P~ ~                  Card Securiky Code:          ~~~ A           T-T.~.`.
                                                                                               Amount to Charge:               ~~~~ ~~~.^~                      ~.—~,~~
                                                                                              Cardholder's Signature: ~^              ~~~           ~~~~~
                                                                                              Email:
                                                                                                                 I IV 1/                   I
                                                                                                    Ynvoice No.               invoice Date                   :Rmb No.

                                                                                                       97.314                   5/7/2019                      36053

                                                                                                      Job Date                                Case Mo.

                                                                                                     8/28/2018            1:17-CV-129; 1:17-CV-25G

                                                                                                                               Case Name

                                                                                             Richard I_. Campbell v. Shirley Teter and Sinclair
                                                                                             Communications, LLC
       Michael Montecalvo
                                                                                                                            Payment Terms
       Womble Bond Dickinson
       One West Fourth Street                                                                1.5°/n Monthly Finance Fees After 30 Days
       Winston Salem NC 27101




 DEPOSITION OF:
        Maxine Housch Campbell
              DVD Synchronized                                                                                   1.50 Hours          @             85.00                177.50

                                                                                                                TQTAf~ D19E »>                                     $127.50


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!

                                                                                                            (-) PaymeoYs/Credits:                                         0.00
                                                                                                                (+) Finance Charges/Debi#s:                              0.00

                                                                                                                (=) fVew i3alance:                                    f27.S0




Tax IQ: XX-XXXXXXX

                                                        Plcnsc detach Gultnm portion mid rnlur~i with payn~enl


                                                                                            Job No.               36053                BU ID               :Cap-Video
 Michael Montecalvo                                                                         Case No.              1:17-CV-129; 1:17-C:V-256
 Womble Bond Dickinson
                                                                                            Case Name             Richard L. Campbell v. Shirleyleter and
 One West Fourth Street
                                                                                                                  Sinclair Communications, LLC
 Winston Salem NC 27101
                                                                                            Invoice No.           92374               Invoice Oate         : 5/7/2019
                                                                                            Torsi ore             ~lz~.so


                                                                                              PAYME T W 'H CREDYT CARD                          ~t!'•,           -~ ~~
                                                                                             Cardholder's Name:
                                                                                             Card Number:          ~~                    ~ ~`A

Remit To:   Payment Processing - Veritext                                                    Exp. Date:                          Phone#:
            PO Box 71303                                                                     Billing Address: T~~^ ~~ ~ ~                                             ~~
            Chicago IL 60694
                                                                                             Z~p~                iCard Security Code:                      ~~~^ T
                                                                                             Amount to Charge:                 ~ ~~~
                                                                                             Cardholder's SignaCure~^~                ~~~~                               ~~
                                                                                             Email:
                                                                                                                      I111~/
                                                                                                          Invoice fdo.               Anvoice date                      ]ob Rlo.

                                                                                                             92375                      5/7/2019                        37015

                                                                                                           .fob Date                                Case Nio

                                                                                                          10/17/7.01£3           1:7.7-CV-129; 1:17-CV-256

                                                                                                                                      Case (Name

                                                                                                   Richard I_. Campbell v. Shirley Teter and Sinclair
                                                                                                   Communications, LLC
       Michael Montecalvo
                                                                                                                                   Nayment Terms
       Womble Bond Dickinson
       One West Fourth Street                                                                      1.5% Monthly Finance Fees After 30 Uays
       Winston Salem NC 27101




 DEPOSITION OF:
       Richard L. Campbell
              DVD Synchronized                                                                                        3,50 Hours             @           85.00                     297.50

                                                                                                                     TOTAL SUE >~>                                           X297.50


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!

                                                                                                                     (-) Payments/credits:                                             0.00
                                                                                                                   (+) Finance Charges/Debits:                                         OAO

                                                                                                                   (_) New Balance:                                            297.50




Tax ID: XX-XXXXXXX

                                                        Plea.ee rlc lne/~ hntlorn pnrlra~~ and retu~•n with perynrcrnl


                                                                                                 ]ob Nn.                 37015                 BU ID                 :Cap-Video
 Michael Montecalvo                                                                              Case No.                1:17-CV 129; 1:17-CV-256
 Womble Bond Dickinson
                                                                                                 Case Name               Richard L. Campbell v. Shirley Teter and
 One West Fourth Street
                                                                                                                         Sinclair Communications, U_C
 Winston Salem NC 27101
                                                                                                 Invoice No.             92375                Invoice Date           ::i/7/7.019
                                                                                                 TaYal Due               $297.50


                                                                                                                                                       ,~                      ~----
                                                                                                    PAYMENT WITH CREIJET' CARD
                                                                                                   Cardholder's Name:
                                                                                                                                                        ~'r•'~ ~'~                 i
                                                                                                                                                                                          1
                                                                                                                                                                                         tl


                                                                                                   Card Number:  ~~~                   ~~               ~~
                                                                                                        Date:~~.~._..___-- Phone#:~----~A_.._~.~_~..._.._-•----
Remit To:                                                                                          Fxp.
            Payment Processing - Veritext
            PO Box 71303                                                                           Biliing Address:^~                      ~~^                ~                    ~-----
            Chicago IL 60694                                                                       Z~p~                      Card Security Code: ~y~~            ~^
                                                                                                                              _~.__._.______.~_.__. _~_,~~._._.____..._
                                                                                                   Amount to Charge:
                                                                                                   Cardholder's Signature: ~ ~~~~                ~~~~T^
                                                                                                                         "'---------'_^_____.~_..~_~. __
                                                                                                   Email:
                                                                                                                   IIV\/~I~E
                                                                                                       Invoice No.               Ynvoice Date                     lob No.

                                                                                                         97.376                     SJ7/2019                       37586

                                                                                                        )ob Date                                 base Rlo

                                                                                                       11/15/2018            ].:7J-N-129; 1:17-CV-25C

                                                                                                                                  Case IVam~

                                                                                                Richard L. Campbell v. Shirley Teter and Sinclair
                                                                                                Communications, LI_C
       Michael Montecalvo
                                                                                                                               Payment Terms
       Womble Bond Dickinson
       One West Fourth Street                                                                   1.5% Monthly Finance. Pees AfCer 30 Days
       Winston Salem NC 27101                                                                  ------.._ _ _..__--- --.------ ______._ _----.             ___ ._ _.- —_        _. ._




 DEPOSITION OF:
       Christian Hartsock
              DVD Synchronized                                                                                     6.00 Hours            (c~            85.00               510.00

                                                                                                                  TOTAL DUE »>                                         $510.00



 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!

                                                                                                               (-) Payments/Credits:                                          oA0
                                                                                                                  (+) Finance Charges/Debits:                                0.00

                                                                                                                  (=) Mevu Balance:                                     510.00




Yax ID: XX-XXXXXXX

                                                        Please detach ho/long portion and reltn~n ~n~i[l~ paym~rn!


                                                                                              Job No.                37586                 BU ID                :Cap-Video
 Michael Montecalvo                                                                           Case No.               1:17-C1/-129; l:ll-CV-256
 Womble Bond Dickinson
                                                                                              Case Name              Richard I_, Campbell v. Shirley Teker and
 One West Fourth Street
                                                                                                                     Sinr..lair Communications, LLC
 Winston Salem NC 27101
                                                                                              Invoice No.            92376                ]nvoice Date          :5/7/2019
                                                                                              Total due              $S10.Q0



                                                                                                 PAYMENT WITH CREDIT' CARD

                                                                                                Cardholder's Name:
                                                                                                                                                    k
                                                                                                                                                    '                   F--~
                                                                                                Card Number:             ~~ ~~V
                                                                                                                                               .~_...____~_.~.~~~_...
Remit To:   Payment Processing - Veritext                                                       Exp. Date:                     ~ Phone~k:
            PO Box 71303                                                                        Billing Address:             ~~~~~                       ~~
            Chicago YL 60694                                                                    ZiP:       ~~Card Security Code; -~~-~'                                 ~~~.
                                                                                                Amount to Charge:                      ~ T ~ ~~~^
                                                                                                Cardholder's Signature: ~~ ~ ^^^~~~~ ~~ T
                                                                                                                         _.._.y_._._."_.--- •..~__..._._..___..._
                                                                                                Email:
                                                                                                       Ynvoice fdo.                 Invoke Date                    ]oh fNo.

                                                                                                            92317                     5/1(2019                      37588

                                                                                                          Sob Date                                  Case No.

                                                                                                          11/20/2018            1:17-CV-129; :L•17 CV-256

                                                                                                                                     ~:ase Flame

                                                                                                  Richard L. Campbell v. Shirley Teter and Sinclair
                                                                                                  Communications, LLC
       Michael Montecalvo
                                                                                                                                  Payment Terms
       Womble Bond Dickinson
       One West Fourth Street                                                                     1.5% Monthly Finance Fees After 30 Days
       Winston Salem NC 27101




 DEPOSITION OF:
       Russell Verney
              DVD Synchronized                                                                                       5.00 Hours             @            85.00                425.00

 DEPOSITION OF:
       Robert J. Halderman
              DVD Synchronized                                                                                       2.50 Hours             @            85.00                212.50

                                                                                                                  TOTAL DUE »>                                           X637.50


 Invoice due upon receipt and not contingent on client payment.

 Thank you for choosing CaseWorks. We truly appreciate your business!
                                                                                                                  (-} Payiments/Credits                                         0.00
                                                                                                                  (+) Finance Charges/Debits:                                   0.00
                                                                                                                    (=) Flew Balance:                                     637.54




Tax ID: XX-XXXXXXX

                                                        Please tletr~cly l~otlunt portion acid reGurrr wish pcti~mrnl


                                                                                                Job No.                 37588                   BU ID            :Cap-Video
 Michael Montecalvo                                                                             Case No.                1:17-cV-129; 1.:17-CV-L56
 Womble Bond Dickinson
                                                                                                Case Name               Richard L. Campbell v. Shirley Teter and
 One West Fourth Street
                                                                                                                        Sinclair Communications, I.LC
 Winston Salem NC 27101
                                                                                                Invoice Flo,            92377                Invoice Date        :5/7/2019
                                                                                                Yotai Due               X637.50



                                                                                                   PAYM~VT WITH CREDYT CARD^!
                                                                                                  Cardholder's Name:
                                                                                                                                                        '`T'°'~~
                                                                                                                                                                          ~___1v


                                                                                                  Card Number:                       V^
Remit To:   Payment Processing - Veritext                                                         Exp. Dale:                           Phone~k:           ~'~~~
            PO Box 71303                                                                          Billing Address:
            Chicago IL 60694
                                                                                                  Z~P~ ~~                   Card Security Code:                    ~ ~~~
                                                                                                  Amount to Charge:               A_T^~^~M~~~~_~MT~~~~'_
                                                                                                  Cardholder's Signature:          ~^`~ ~                   ~~~
                                                                                                  Email
i°~4~~~0>>                                   UNITED STATES DISTRICT COURT
                                             FOR THE WESTERN DISTRICT NC
                                                       INVOICE NO:       00001591
                                                                                      MAKE CHECKS PAYABLE TO:
  James A. Dean                                                            Tracy Dunlap, RMR, CRR
  Womble Carlyle
  One West Fourth Street                                                   P.O. Box 2193
  Winston-Salem, NC 27101                                                  Asheville, NC 28802


  Phone:                                                                   Phone:      (828) 771-7217


                                                                           Trac~Dunlap(a~ncwd.uscourts. c~ov
                                                       DATE ORDERED:                             DATE DELIVERED:
          ❑ CRIMINAL          ~X     CIVIL                               05-22-2019                                05-23-2019
Case Style: 1:17-CV-256, Shirley Teter v Project Veritas, et al
Rule 50 motions — May 21, 2019




                           ORIGINAL                           1ST COPY                     2ND COPY                      TOTAL
CATEGORY           PAGES    PRICE      SUBTOTAL       PAGES    PRICE      SUBTOTAL    PAGES   PRICE      SUBTOTAL       CHARGES

 Ordinary                     3.65                              0.90                            0.60

 14-Day                       4.25                               0.90                           0.60

 Expedited                    4.85                              0.90                            0.60

 Daily                 62     6.05           375.10             1.20                            0.90                        375.10

 Hourly                       7.25                              1.20                            0.90

 Realtime                     3.05                              1.20

Misc. Desc.                                                                                   MISC. CHARGES:

                                                                                                          TOTAL:            375.10

                                                                        LESS DISCOUNT FOR LATE DELIVERY:

                                                                                              TAX (If Applicable):

                                                                                 LESS AMOUNT OF DEPOSIT:

                                                                                               TOTAL REFUND:

                                                                                                      TOTAL DUE:            $375.10
                                                 ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an orde
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
     certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:
                                                                                                  DATE
                                                                                                               05-23-2019
cancelled andshouldbeydestroyed)
 cRe~4„~o~,                                         UNITED STATES DISTRICT COURT
                                                    FOR THE WESTERN DISTRICT NC
                                                              INVOICE NO:       00001590
                                                                                             MAKE CHECKS PAYABLE TO:
  James A. Dean                                                                   Tracy Dunlap, RMR, CRR
  Womble Carlyle
  One West Fourth Street                                                          P.O. Box 2193
  Winston-Salem, NC 27101                                                         Asheville, NC 28802


  Phone:                                                                          Phone:      (828) 771-7217

                                                                                  Trac~Dunlap@ncwd,uscourts.gov
                                                              DATE ORDERED:                             DATE DELIVERED
          ❑ CRIMINAL                     ~X CIVIL                               05-22-2019                               05-22-2019

Case Style: 1:17-CV-256, Shirley Teter v Project Veritas, et al
Trial Transcript/Judge's Ruling on Rule 50 motion - May 22, 2019




                                  ORIGINAL                           1ST COPY                     2ND COPY                     TOTAL
CATEGORY                  pgGES      PRICE     SUBTOTAL      PAGES    PRICE      SUBTOTAL    PAGES   PRICE      SUBTOTAL      CHARGES

 Ordinary                               3.65                            0.90                           0.60

 14-Day                                 4.25                            0.90                           0.60

 Expedited                              4.85                            0.90                           0.60

 Daily                                  6.05                            1.20                           0.90

 Hourly                        20       7.25        145.00              1.20                           0.90                       145.00

 Realtime                               3.05                            1.20

Misc. Desc.                                                                                          MISC. CHARGES:

                                                                                                                 TOTAL:           145.00

                                                                               LESS DISCOUNT FOR LATE DELIVERY:

                                                                                                     TAX (If Applicable):

                                                                                           LESS AMOUNT OF DEPOSIT:

                                                                                                      TOTAL REFUND:

                                                                                                             TOTAL DUE:           $145.00
                                                 ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an orde
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
     certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                               DATE
                                                                                                                     05-22-2019
~l.0 Nicvivuu cuiUV/IJ VI llIIJ /VI!// t7/C
cancelled and should be destroyed)
 R~4~,~0~~                                      UNITED STATES DISTRICT COURT
                                                FOR THE WESTERN DISTRICT NC
                                                        INVOICE NO:       00001587
                                                                                       MAKE CHECKS PAYABLE TO:
  James A. Dean                                                             Tracy Dunlap, RMR, CRR
  Womble Carlyle
  One West Fourth Street                                                    P.O. Box 2193
  Winston-Salem, NC 27101.                                                  Asheville, NC 28802


  Phone:                                                                  ~ Phone:      (828) 771-7217


                                                                            Trac,~Dunlapna ncwd.uscourts.c,Lov
                                                        DATE ORDERED:                             DATE DELIVERED:
          ~J CRIMINAL                ~X CIVIL                             05-06-2019                                05-07-2019

Case Style: 1:17-CV-256, Shirley Teter v Project Veritas, et al
Final Pretrial Held May 3, 2019




                               ORIGINAL                        1ST COPY                     2ND COPY                      TOTAL
CATEGORY               PAGES      PRICE     SUBTOTAL   PAGES    PRICE      SUBTOTAL    PAGES   PRICE      SUBTOTAL       CHARGES

 Ordinary                            3.65                        0.90                            0.60

 14-Day                             4.25                          0.90                           0.60

 Expedited                           4.85                153      1.05       160.65              0.60                         160.65

 Daily                               6.05                         1.20                           0.90

 Hourly                              7,25                         1.20                           0.90

 Realtime                            3.05                         1.20

Misc. Desc.                                                                                    MISC. CHARGES:

                                                                                                           TOTAL:             160.65

                                                                         LESS DISCOUNT FOR LATE DELIVERY:

                                                                                               TAX (If Applicable):

                                                                                     LESS AMOUNT OF DEPOSIT:

                                                                                                TOTAL REFUND:

                                                                                                       TOTAL DUE:             $160.65
                                                 ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an orde
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.
                                                     CERTIFICATION
     certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                         DATE
                                                                                                                 05-07-2019
(All previous editions of this form are
Cancelled and should he destrnvadl
 R~~4>>~0~~                                UNITED STATES DISTRICT COURT
                                           FOR THE WESTERN DISTRICT NC
                                                     INVOICE NO:       00001580
                                                                                MAKE CHECKS PAYABLE TO:
  James A. Dean                                                          Tracy Dunlap, RMR, CRR
  Womble Carlyle
  One West Fourth Street                                                 P.O. Box 2193
  Winston-Salem, NC 27101                                                Asheville, NC 28802

  Phone:                                                                 Phone:      (828) 771-7217


                                                                         Trac~Dunl~(a.ncwd.uscourts.gov
                                                     DATE ORDERED:                             DATE DELIVERED:
          ❑ CRIMINAL             X CIVIL                               03-21-2019                                03-22-2019

Case Style: 1:17-CV-256, Shirley Teter v Project Veritas, et al
Motion for Summary Judgment — March 19, 2019




                             ORIGINAL                       1ST COPY                     2ND COPY                      TOTAL
CATEGORY             pgGES    PRICE     SUBTOTAL    PAGES    PRICE      SUBTOTAL    PAGES   PRICE      SUBTOTAL       CHARGES

 Ordinary                        3.65                          0.90                           0.60

 14-Day                         4.25                           0.90                           0.60

 Expedited                       4.85                         0.90                            0.60

 Daily                 108       6.05      653.40             1.20                            0.90                        653.40

 Hourly                          7,25                          1.20                           0.90

 Realtime                        3.05                          1.20

Misc. Desc.                                                                                 MISC. CHARGES:

                                                                                                        TOTAL:            653.40    I,

                                                                      LESS DISCOUNT FOR LATE DELIVERY:

                                                                                            TAX (If Applicable):

                                                                                  LESS AMOUNT OF DEPOSIT:

                                                                                             TOTAL REFUND:

                                                                                                    TOTAL DUE:            $653.40
                                                 ADDITIONAL INFORMATION
   Full price may be charged only if the transcript is delivered within the required time frame. For example, if an orde
for expedited transcript is not completed and delivered within seven (7) calendar days, payment would be at the
ordinary delivery rate.                                                                                              _              i
                                                     CERTIFICATION
     certify that the transcript fees charged and page format used comply with the requirements of this court and the
Judicial Conference of the United States.
SIGNATURE:                                                                                      DATE
                                                                                                             03-22-2019
,~„ _
cancelled and should be destroyed)
              ~~~~.~ ~o~~ ~~c~car ~n~ bus) ~.~~
                              One West Fourth b~~Cet                                                                                 ~c~.. ~~~~n~~
                             Winston-Salem. NC 2'1101
                                                                                                                                                              Gr-112531
                                                                                        Date: 4/1!2019
                                                                                                                                         `~4~2. ~3:~'.

             Forty-two-------------------------------------------------~----------..___._--------------~•----------______DOLLARS 3? C.:EN\I'T~z
~a~~
ro i i-~e                                                                                                               '~
ORD[R
OF           «gOAfV~IE COMERFORC~
                                                                                                 f/   ~;, r.:
                                                                                                                ti,

                                                                                                          Two Signatures Required for Amoi.ints in Ifi;:c^;s of $9,00000



Branch Banking and Trust Company
                                                                                                                             void ~r-rFi, t ao or,~rt;


                 ~~~000009~094ii° ~~05 ~ ~0 3, ~ ~ ~a~ OfJO; ~, ~ ~9 ~69~,4~ ~~~




            Invoice Uate Invoice #          PayrnentAmt                       Invoice f~arrative
            4/1/2019     CROMERf=O/2019-0401      $42..32                     1l~fitness fee plus mileage
                                   _.__.._.~.   ____...... _. ..._._. .. _.    .. __.,..._.._. . ..   .. ..... ...... .. . . . : .            . . ..... ... .. ~ ...,..,. ._ _.,.   ~.,.~~~_,..~,...er.,._>...r+~eww~esu:.wwe.~a~nivnf+~.v      _ti.on        . . ... _.


                   YVO!lY~6~~ ~O~D DICi0Ii~1~O19 ~V~~ ~L~
                                       One West Fourth Street                                                                                                                                              No. 9?'S~~S~
                                      Winston-Salem, NC 27101
                                                                                                                                                                                                                                             Go-112.1531
                                                                                                                                              Uate: 10/8/2018
                                                                                                                                                                                                                $43. fig

                       Forty-three----------------------------------------_____------------------------------------------___--DOLLARS 89 CENTS

   PAY                                                                                                                                                                                                            ~~
  TO THE                                                                                                                                                                                                                       iJ
  OFDER
                       q~AN R. BERNARD                                                                                                                                                                                         ~~'


                                                                                                                                                                             Two Signatures Requirod for Amounts ~n Eacr~:s of $1.000.00


  Branch Banking and Trust Company
                                                                                                                                                                                                 VOID AFTER 180 DAYS

       '~AW     T~
~:~~ "sx:«,~$fe~xm~N     :~~a~ra "`             F^   ~"~k      '.~'.'~:in'~9   ~,   ;; i .~ , :. ~ ,r ~t~, ::      I' I . ~ 1 ~~ 1._   ~. •      i      ~~:
                                                                                                                                                         i r', I c ,.1..~'             anra_-~.-r~'~~r"~r,~~:§~f~y`~,~.+J!i~'~.K~Y;r
                                                                                                                                                                                            FY         'Y          h X'     i?!I   ,:stf.kly. 's:  '.k
                                                                                                                                                                                                                                               :..~.... , 1     .. . .,
                           ~~°00000             7 5 ~ 3~~' ~v0 5 ~ ZO ~ ~ 2 Lov 000 5 ~ 1 29 1696~~,~




                  Invoice Date Invoice ~        Paymen#Amt                                                           Invoice Narrative
                  70/8/2018 BF_RNARDAI2018-1008      $43.89                                                          Witness appearance fee
           VU~~OY[3L.E E~C~IVD DIC~(9L~~OfV (l1S) LLP
                            One West Fourth Street
                           Winston-Salem, NC 27101
                                                                                                                                            Gfi-112/531
                                                                         Date: 8/21/2018
                                                                                                                             $49.6~i
            F~arty-nine----------                                           -------------------------DOLLARS 66 Ck:N`~S
   1
                                                                                              ,'
TO THE
ORDER
            LESLIE BOYD
OF                                                                                 JJ/JS~,p~ l~ J/(~~E                  `~
              1~3 MEL"TON RD.                                                   1t ,.< f. J~f'~                  t ~.   ~P

              CANDLER, NC 28715                                                                  ~                                     _~._--
                                                                                           Two Signatures Required for Amounts in Excess of $1,000.00


Branch Banking and Trust Company
                                                                                                            VOID AFTER 180 f.)AYS



                ii~~0000974~Ui~° o:053L0~L2Le: 0005LL29L6964ii'




          Invoice Date Invoice #                     PaymentAmt   Invoice Narrative
          8/21/2018 BOYDL/2018-0821                      $49.66   Witness Fee
           ~t7P~A~8~~ f3~9~l~ ~6CKitV~O~N (US~ 9...~.IP                                                                           Pao. ~~'~~e~2
                            One West Fourth Street
                           Winston~a1em, NC 2%101
                                                                                                                                                       66-112/531
                                                                                   Date: 11/8/2018
                                                                                                                                    $42.'i ~3

            forty-two----_..--------------------------------------------------------w______----------_______--_------DOLLARS 18 CEI~.l~S

PAY
TO TNF
OFDER       .IO COIVIER~OF7D                                                                 ~'¢ y y ` ~ ,;                ~,       r
                                                                                              ~ ;7 ~t'. , ~              . .;jp

                                                                                                    Two Siynatures Required for Amounts in F>:cea~s of $'1,000.00



Branch 8ankiny and Trust Company                                                           _~~                   _.,.~__________.~____,_.,_
                                                                                                                      VOID AFTER 180 DAYS




                ~i9 00000~i759 ~i►"             ~aUS~ ~0 L ~ ~ 10" 0005 L 1 i9 b6~6~~~"'




          Invoice Late Ir►voice #         PaymentAmt                      Invoice Narrative
          11/F3/`L018  COMERFOR/2(118-110      $42.18                     Wiliness fee
                                                                                                                  , _, ir._                 ,, ,                              ~. . .      r.,. .      -   _.          ".      . :S"~ }YF,E..".~t'~:F. `~J3if`„~'r ~'nfti~i ~.,,
,. rn:; ., h..~i?s~...r`.;X+uu:fiitF.s~~'s~~J1P,~_:~'+.is{.-.. :f. ,hc..~: :~:;c                    ,.~.                                           :r ,l,,..


                          ~9/0~11l~LE ~OIVD DICI(BNSON (U~~ LLP
                                                            One West Fourth Street                                                                                                                                  ~~• ~~~"~'
                                                           Winston-Salem, NC 27101                                                                                                                                                              C,8-11?_l531
                                                                                                                                                                 Date: 3/29/2019
                                                                                                                                                                                                                        $44.06

                             Forty-fou                                                                                                                                                                           LARS 06 CEi~Y;S

  SAY
  TO THE
  of°ER                      CAROL MARTINSOi~!                                                                                                                               ~ ~ F ~ ,~` qt~~ ~,
                                                                                                                                                                                 /~     r f̀fr' j     r ~.~       I
                                                                                                                                                                                                                  ~    'tI`



                                                                                                                                                                                       Two SiJfietures Required for Amounts in '=xce~a of 91,000.00



  Branch Banking and Trust Company
                                                                                                                                                                                                               VUID AFTER 180 DAPS

                                                                                                                                                                                                                                           ~...,, .~
i c;.Tip.~+~.t..,ab.~xy"p"r#~Erf#.~'F~.YA~hR~:~a,~~'.{.iii h`tU ~t.~.ri'. ~v.LlsS ~ . -..? .`   ,~5 ~.~:.   :~~     - ~.~, . ~.; ., a~   "~.`       ~ '. ~'; ~   .. ',T.:,                   `~:~ ~                    .,         ~:i:i                    ..


                                     ~i~000D0~~09 1ii~ as05 ~ ~0 L Z 2 l'a D005 L ~ 29 b696tii~~




                         invoice Date Invoice #       PaymentAmt                                                                                    Invoice Narrative
                         3/29/2079 MARTINSCI2019-0329     $44.06                                                                                    VUtness fee and mileage
                                                   .~ ..:..:..:....... . .: :~..._::,.:=~~l1.iZ;~L^s°L'~lliultlL^AJ:LLil1il1LliY-Y7'.GF~I.iL~(^JSI~°.L1i1~~i.YSlc'.l°.LPL.L°}1.1.,€~.Lti(?~;as'L~n.~.:..::,~_..-_~.-':.~.,_.. ._.i.:-., ,._.,:,-:;:. .   . ...~;- ~... _,::;:~~
 . ..   --~--------;s.v....i__-~_~.,... ,. _,._~
                                                                                                                                                                                                                                                                            .~J
                       1i91011lOBLE BOND DICKBh9SOfV (US) LLP
                                                    One West Fourth Street                                                                                                                                        No. ~~~ ~~
                                                   Winston-Salem, NC 27101                                                                                                                                                                         66-112/531
                                                                                                                                                     Date: 4/16/2019
                                                                                                                                                                                                                       $49.2.8

                          Forty-nine---------------------------------------------------------------------------------------------QOLLARS 28 CELTS                                                                                                                             ~
                                                                                                                                                                                                                                                                              ~~
  PAY
  TO THE
  ORDER
                          LESLIE BOYD
                                                                                                                                                                                                           `~/

                                                                                                                                                               ~                 Iwo Signatures Requirec for Amounts in Excess of $1,000.00                                      ~,



  Branch Banking and Trust Company
                                                                                                                                                                                                        VOILA AFTER 180 Ill1YS


.~,_:_.~..__— ._.               .-::_. ._...:~.~..,.__     .:';_ .~~              <.v_C1r.i?°dFti.~~~~~IiSTLrJ'~i:iF5i1~+.~,~;4~i~'ItiT.tFc'r7''o-`~TlL~Li4~iG.Y,`l~i~~fl~'Y:~~~:~.,~~_.— - _ _. _                                               _...- . . __.~        _._. ..

                                 i►°0000098 1 2 5~i• ~~053 ~0 ~ L C Li: 0005 ~ ~ 29 L6964ii"




                      Invoice Date Invoice #                                                      PaymentAmt                         Invoice Narrative
                      4/16/2019 BOYDL/2019-0416                                                       $49.28                         Witness fee and mileage
~ ~;~zmsna.<ant._...r _vr.>.,,:.s^^A.s',,+..xe w,a.;l.~~r~c.. .~.:.,. +..i. :. ,~: .~.a,. .. , atia~~.   _. ;~:~ .~.   ..~ .~ .~,~,.      ...;oq...~
                                                                                                                                                   ..        ~ !~~r,   ., . ~t'y'. .   ~.~'t'Y•:"4'S:` .Q;wY:$r#'f.?~...;tT`sNiiS;."~-::n*!6'fi$'~C,.'!~1:4'f~ ~~*''J?7. $"~.f~:~~:, r:


'                            VlIOMBLE BAND DICKlIVSOBV (IJS~ LLP                                                                                                                                                ~Q. ~$,~ ~,~
                                                    One West Fourth Street
                                                   Winston-Salem, tdC 27101
                                                                                                                                                                                                                                                     66-112!53'1
                                                                                                                                                  Date: 4!29!2019
                                                                                                                                                                                                                     $55.8E)

                              Fifty-five---------------------------------------------------------------------------------------------DOLLARS 89 (~Ef~~TS

      P6~~''
      TO THE
      ORDER
      OF
                              AUSTIfJ GOUGE                                                                                                                                   ~Q             ~/) ~               ~
                                                                                                                                                                        ~d ~~ ~`/.~~s~~                                                r


                                                                                                                                                                            Two Signatures Required for Amounts in Excess of $1,000.00


      Branch Banking and Trust Company
                                                                                                                                                                                                     VOID AFTER 180 DAYS

~~`+t~;oif~h"4iiG'8   ~        ~        r'
                          ~nfi~~~t.~'~'c3-                  t              Y`t - Rg . .F,$rrlaer
                                                                  - ~~"`t Y,.n,.,.e,_i
                                                  ~'fs.'~i'4'~~•t~,ijA~                          a 4~r7
                                                                                        ,_, l.L:i..  .._6,,ry('~.
                                                                                                             ~              ~?a~
                                                                                                                               7       i, '~'q
                                                                                                                                           .e~, ii<t    ts   ....Yi, .~,. y: ,;~'
                                                                                                                                                                d. 7P~tlb               ,w.7i .-~~         .,   ~.         , .:;        _~ ~,~Sp~"             , r
                                                                                                                                                                                                                                                             '.,_~ ~ n ._. .,f~t_t,_
                                                                                                                                                                                                                                                                              ~

                                  ~~°000009                        L S Lip' +:0 5~ ~0 L L 2 Leo 000 5 1 i 29 L6964ii°




                            Invoice Date Invoice #         Payment Amt                                                         Invoice Narrative
                            4/29/2019    GOUGEA/2019-0429A      $55.89                                                         Witness fee and mileage
                                                                                             :,.,, d'.~;. .,~i.~~tr;. . . . , r.~•.fc    ~ ~ ~,. :, "..~ (    ... '~~.~~.t      y ..y           ::fit..'a .:.S. 1:..,..:4 ~k9."@f/e i~`?.;"`-J'A^?~1 >;`i25"t     '~t YZ '+'~i~} .z
p~a+m~uKm ors.~r:>x.-.arrcr_~n.:auxxcv,;vnc- r. ~,a~=ova:.,"r^;v:. poi 9. ..~:-..


                      iNOM~LE BOND DlCKINSOPI (!JS) LLP                                                                                                                                                                   A
                                                One West Fourth Street                                                                                                                                              ~~• ~~ a ~~
                                               Winston-Salem, NC 27101                                                                                                                                                                               66-112/531
                                                                                                                                                Date: 4/29/2019
                                                                                                                                                                                                                         $72.94

                          Seventy-two------------------------------------------------------------------___-----------------------DOLLARS 94 CE:~~S

 PAY
  TO THE
  oRoea                   p~TER LEO(~lARD                                                                                                                                                        ~="~          f
  of
                                                                                                                                                                      ~.f A ~.~~/~A' .. r
                                                                                                                                                                              ~,_.,~      a                                  _
                                                                                                                                                                                Two Signatures Required for Amounts in Exr~ss o. a~,000.oa


  Branch Banking and Trusti Company
                                                                                                                                                                                                           VOID AFTER 180 QAY"S
                                                                                                                                                                                                                                                                                            i
                                                                                                                                                                                            ~       '.i!i.`~        ~.t-:'                      t~,[u5 i.'t .; ...,F',.it~i\~.~..^, 3:~~~r``~
i {t~.a:~n~.l1~`'i   ,~     fb~C   k~:   .f~~4:~'~~~l~C+fu   ~e -. , .Y~~~   ~.   :~~::. ..{ . . , I       ~    .. J•. :~'n~,. •_~4:~~       ~1s7~,i;!       ii ~:Cal~..     i .i... ll.~                      _.                   ~.^.~   r

                               i~°00000 98 ~ 5 2ii° ~~0 5 3 ~0 1~ 2 ~~: 000 5 L L 29 16 q 6 4~i°




                     Invoice Date Invoice #       PaymentAmt                                                                   Invoice Narrative
                     4/2912413 LDENARDP/2019 0429     $72.94                                                                   Witness fee and mileage
                                                                                _._ _.
                                                                                    .:..       ~:.~ . ...    ~       ....     .... .:     .. .... .. . .   ,..    . . ~ ~ . .~~    .. . ... .   .. .i<~       _   . .,,,
                                                                                                                                                                                                                    . . _~   _ .:....~   . . .. . . .i .."..
                                                                                                                                                                                                                                                         ..     ,.x..,
                                                                                                                                                                                                                                                                                ..~TB...
                                                                                                                                                                                                                                                                    .:: R,....~Y.      ~;. ,..T~ihit:f
                                                                                                                                                                                                                                                                                            ...... - c`3.".2'~.S'
                     ..~...e....:~..,ri,..~u~:,._xcr:e w...<. ._era.,-...rt
,r.: ~. ,.,...r w..-.:.                                                                                                                                                                                                                                                                                        v~
                                                                                                                                                                                                                                                                                                                ~j',e


                      i1V061~1BLE BOND D9~1(1NS~IV X115) LLP                                                                                                                                                                                                                                                       °~
                                                     One West Fourth Street                                                                                                                                                                 ~0~ ~$~ ~~
                                                    Winston-Salem, NC 27101                                                                                                                                                                                                     Fib-1121531
                                                                                                                                                                                  Date: 4/29/2019
                                                                                                                                                                                                                                                     $93.36

                        Ninety-three-------------------------------------------------------------------------------------------DOLLARS 36 C~NT;7

PAY
ro -rHe                                                                                                                                                                                             ,g
ORDER
OF
                         IUlAR1LYN MERCER


                                                                                                                                                                                                          Two Signatures Required for Amounts in Excoss of $1,000.0~



 Branch Banking and Trust Company
                                                                                                                                                                                                                              VOID AFT[R 1fi0 DAYS

  :~~:F[~~~s( ~ ~y~i~.-~."~t~;.q+~,•~~.y~/~r,v+, •:r. ~~yys~~~s
 .:i~~.'~`^IkYv.: .~Y:MtlA~Y~_iR;j.U.`LYLG~SC~A.:tNE9~LY.~.i~ti
                                                                sy fi t             E.; rrY~
                                                                              .-f ..~      .. ..
                                                                                                      t'~s_~ .r ..~..~ .
                                                                                                    9~...
                                                                                                                            fvi:*i
                                                                                                                               n           ~.rrt:ts,
                                                                                                                                        .1.{...            i .-~:I
                                                                                                                                                                 Y r...~'.~~•iY.~:.
                                                                                                                                                                                i`.1,~SS•~..
                                                                                                                                                                                     (, ` TM'  iv~4
                                                                                                                                                                                             i:f     ~A , li,.«I` i,..' .
                                                                                                                                                                                                 1 i1~:.                          ~ ..    ~       ~_ i. ., ..    "' ' ~~
                                                                                                                                                                                                                                                                                  .'~"'
                                                                                                                                                                                                                                                                                    ..  ..~ .~      { .-:k5,~ ,
                                                                                                                                                                                                                                                                                                 S~..i

                                 n°0000098 1 5 3~~~ ~:0 5 3 ~0 L L 2 bQ~ 000 5 L L 29 L6964~i°




                     Invoice Date Invoice #      PaymentAmt                                                                                                      Invoice Narrative
                     4129!2019 MERCERMI2019-0429      $93.36                                                                                                     Witness fee and mileage
rgxea.^aannw.xvasr*aa^u:.•zc~saewa.~i.-ry+.~~~~.~saF:cMxa::~.::i~rc_ 1;s~r,-:t ,_:x~.: . . ~ .- ...:..+..         ::+.-;,: ~:      ..:. ,. ~?:.     ,~ .:.; ~,         ~'.~?~~.~    ~...:.:I.,. ,. . i, .:....: is   ... :.4-.FY^?xiv... ... ..7a-..=£r45.N+1:5Yts~.ta....A~~S x]k c~     `xjd`:`+l
                                                                                                                                                                                                                                                                                               `.



                    Wt)EVl~LE BOfVD DiCI~INSON (US) LLP
                                                One West FouRh Street                                                                                                                                                    ~~• ~$~ 5'~'
                                               Winston-Salem, f~C 27101                                                                                                                                                                                    6G-112/531
                                                                                                                                                       Date: 4/2512019
                                                                                                                                                                                                                               $60.41

                      Sixty                                                                                                                                        -------------------DOLLARS 41 CFNTS~

PAY
TO THE
ORDER
OF
                      HANNAH WEBBER                                                                                                                                                                     ~~~..

                                                                                                                                                                                                                               ~j



                                                                                                                                                                                    Two Signatures Required for Amounts in Excess of $~I ,000.00



 Branch Banking and Trust Company
                                                                                                                                                                                                               VOtD AFTER 1 ft0 DAYS
                                                                                                                                                                                                                                Jp          E          n        tr              p~                f
                                                                        ''~ 'f~ ..           1 .(~ ..~. ~{3,~.~        ~, ~'.'~f   1   J~S..1^~v:    r~$iY~~.~4i   r ~,T~~.:r,.,   ,~~~~~~i~r       1    ._~, - ." ~~ ,4f3;~~:. .t -i~•1~5~M1.f'V~'t'3~iUa.,F,'.,~'~Y~:S:.~4 Y~~YEF`Ta~      '~6~~
~Y~x~}Lk'a'~{~91f.:1t»rReawGY%Ck9i        Nt~
                                     1~2hWT Y~%#daS.'t~K"A'~3~_!^~                   l                            ~f


                              +~0 00000'~~ ~ 54~i" a:0 S 3 ~0 L 1 2 Lom 000 5 ~ L 29 1696a~i'




                   Invoice Date Invoice #         PaymentAmt                                                                           Invoice Narrative
                   4/29/2019    WEBBERH/2019-0429     $60.41                                                                           Witness fee and mileage
      Banquet Event Order                                                                                 36 King Street Northampton, MA USA 01060
                                                                                                               Phone:413-584-3100Fax:413-585-0210


    Post As:      Womble Bond Dickinson                                     Event Date:    Friday, April 19, 2019
    Phone:        336-747-2649           Fax:                               Account:       Womble Bond Dickinson
    Contact:      Audrey Glacken                                            On-Site: Audrey Glacken
    Address:                                                                Folio Number: 490393
                                                                            Deposit Due; 200.00   By: 4/9/2019
                                                                            Deposit Received: 200.00
                                                                            2nd Deposit: 0.00       By: 2/11/2019
Method of Payment: Paid upon de arture                                      Direct Bill Code:                               Tax Exempt:
Date                        Time         Room                              Function                                   Set-up EXP           Rental
Fri, Apr 19, 19        8:UU am -11:00 am InnSiders Boardroom               Meeting                                    GUNf6               GUU.UU


                             Food Service                                                 Meeting Room Arrangements
                                                                             Set Conference Style for _6_ppl
                                                                             Set Water, Pens, Paper &Mints
`.' F&B -Not Needed
                                                                             AN Equipment -Not Needed
                          Special Requests
                                                                                                     Bar Service

    8:OOam
       PLEASE REVIEW ALL DETAILS FOR YOUR EVENT AND IF
I     THEY MEET WITH OUR APPROVAL -PLEASE SIGN BELOW

                                         (signature required)
h     1 A 12.5% se   e fee (distributed to the service personnel) and
       a 9.5% administrative fee (not a tip, gratuity, or service fee) &
               applicable state &local taxes will be added.




                                                            Late Bookina                                          26319
Booked By:         Rebecca Leary                                                                           Booked Date: April 01, 2019
     """'..~:~:.~_~:~~-...;.~:;_.....;___::::..~.:_.._,:~a::Z.~t1._;.:;::.~~..,.:~'Ir.L:;lr~.'.L7.:4J.c:'~1i~L:IJaA~lulPnaeU~1FL'.~e51°S°liiJi.1.3?is1.3.:~5°liiPt.loldl~`lo,(ol'd?'1'~n.LA3131iL,1~'"vv ~._.,. . ... 1..._....    __._.. __~_...   .. ..,.,,      -._       ..
                                                                                                                                                                                                                                                                             _.


{'                           WOB101~LE BOND DICKINSON (US) LLP
                                                            One West Fourth Street                                                                                                                                         Na~ 9~~ ~~
                                                           Winston-Salem, NC 27101
                                                                                                                                                                                                                                                     66-112/531
                                                                                                                                                              Date: 4/5/2019
                                                                                                                                                                                                                                  $200.00
                                                                                                                                                                                                                                                                                     ,:
                               Two hundred-------=----------------------------------------------------------------___-----------------DOL.LARS 00 CE~lTS

       PAY
       TO THE                                                          i
       ORDER
       OF                      THE HOTEL NORTHAMPTON
                                 36 KING ST
                                 NORTHAMPTON, MA 01060
                                                                                                                                                                                         Two Signatures Required for A oun             in Excess of $1,000AO


       Branch Banking and Trust Company I
                                                                                                                                                                                                                VOId AFTER 1(30 DAYS
                                                                                                                                                  „~
J                                                                                                                                                                                                                                                                .. __            _.•'1~
 ~ -- . ~._._.;
~i=:~:~                         ._ ~~~~.n..~.~.`:.j' ,__ _:::.`Iti `.                        co
                                                                                      1=P~(~r•            oCoYl'1f~li'~Ti~7c~o c ~~
                                                                                                                    .. .~'i+il~_• ~F~P'i~1u~li~' '..T~7a1                                c a fs~G~"i~~~'1~1~                            ''          ._.     ..   — —     -
                                       ii■0000098 L04~i' 0:0 5 3 ~0 L ~ 2 Li: 000 5 ~ L 29 i6964ii'




                            Invoice Date Invoice!#           PaymentAmt                                                                      Invoice Narrative
                            4/5/2019     HOTEL'NOR/2019-0405     $200.00                                                                     Room rental fee for InnSiders Boardroom for deposition of Joanne
                                                                                                                                             Comerford
                 C "~c'~                                       Funckion gate :April 19, 719
                 ;mil C.~
                                                               Function ~ua►rse : Wamble Bond [7ickinsc~n
 ~~~ie~~7of~J` ~birf~ir»rlvh~~~                                    ~'unct~o~7 # : 26319~•2a
             36 King Street                                           Folio # : 0
         Nohhampton, ~n~ n~o~o                                         Roam : innSiders ~oardraom
B~iNC2UET` FUNCTIC~iU ~ 1~~~~~                                          Esc : n
Category                     i~uantity   item                        Prica                     Extention
A/V RENTALS                              Speaker Phone                   8Q.00      ~             ~~             80.00
i200M REPdTAL.S PIT                  t   InnSiders Boardroom            206.00                                  200.00




  ~.P.
    .,      ~ .;
         ~.rh~~ -,      ~.    ~ ~:              ~,
                                                                 _~__—__.~~_                  ~ .___._.     _    ..~:M,
TOTAL CHARGES                                                                                                    aso.oa
                                         S~RVlCE CHARGE                12,5Q°/a                                   tO.pQ
                                         HOUSE CHARGE                    9.50°io                                   7.~p
                                         STATE 5ALES TAX                 f.25°10                                   5.48
                                         LOCAL ~IIEP,L~ TAX        Exempt                                          p,00
                                                                                                                   p.00


TOTAL
                                                                                                                303.08
DEPOSIT                                                                                                         2Q~.~~
BALANCE
                                                                                                                '903.08
